


Exhibit 10.7(c)

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 4 TO WORK STATEMENT NB-3

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into a Clinical
Trial Services Agreement dated March 29, 2011 (“Agreement”) and Work Statement
NB-3 under the Agreement (“Work Statement NB-3”) as of February 21, 2013
(“Effective Date”), and entered into an Amendment No. 1, Amendment No. 2 and
Amendment No. 3 to Work Statement NB-3 as of February 28, 2014, March 23, 2015
and July 8, 2015 (as amended, “Work Statement NB-3”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 4 to Work Statement NB-3 (“Amendment No. 4”)
effective as of October 21, 2015 (“Amendment Date”). Capitalized terms used in
this Amendment No. 4 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-3.

 

The purpose of this Amendment no. 4 is to include additional antibody procedure
services and regulatory submission of Protocol No BA058-05-005, Amendment 4,
Version 1, August 24, 2015.

 

NOW THEREFORE, in consideration of the mutual promises contained in the
Agreement and for other good and valuable consideration the receipt and adequacy
of which each of the parties does hereby acknowledge, the parties hereby agree
to the terms of this Amendment No. 4 to Work Statement NB-3 as follows:

 

1.  Additional Antibody Procedure Services:

 

(a)         At Radius’ request, NB will perform additional antibody procedure
services (“Additional AB Services”) at CCBR and non-CCBR sites to monitor any
patients with positive antibodies in Radius’ BA058-05-005 clinical trial.

 

(b)         As part of the Additional AB Services, NB shall submit for
regulatory approval Protocol No BA058-05-005, Amendment 4, Version 1, August 24,
2015 to the relevant regulatory authorities and ethical committees.

 

(c)          Radius will compensate NB for the Additional AB Services and
regulatory submissions as set forth in Attachment 1.

 

This Amendment No. 4 to Work Statement NB-3 contains the following Attachments,
each of which is made a part hereof:

 

Attachment 1

—

Budget Summary including pricing, pass-through costs and Payment Schedule

Attachment 2

—

Protocol

 

2.  Payment Schedule Clarification. The parties agree to clarify that the Final
Payment (15%) of 617,433.60 Euro (as set forth in Amendment No. 2 to Work
Statement NB-3) will be invoiced when the database is locked and transferred to
and accepted by Radius and payable in accordance with the terms of the
Agreement. Monthly Payments under Amendment No. 2 shall continue to be invoiced
through March 2017. Provided that the trial master file is delivered to and
accepted by Radius before March 2017, the final remaining monthly payment(s) may
be invoiced upon delivery. If the trial master file is delivered to and accepted
by Radius after March 2017, the final remaining monthly payment may not be
invoiced until such delivery and acceptance has occurred. The trial master file
is automatically considered accepted for the purpose of invoicing 3 weeks after
delivery, if no objections have been received.

 

3.  Ratification.  Except to the extent expressly amended by this Amendment
No. 4, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-3 are hereby ratified and confirmed and shall remain in full force
and effect. The term “Work Statement NB-3”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-3 as amended by this
Amendment No. 4.

 

--------------------------------------------------------------------------------


 

4.  General.  This Amendment No. 4 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 4 under Work
Statement NB-3 to be executed by their respective duly authorized officers, and
have duly delivered and executed this Amendment No. 4 under seal as of the
Amendment Date.

 

 

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL

 

 

DEVELOPMENT VII A/S

 

 

 

 

 

 

/s/ Greg Williams

 

 

/s/ Jeppe Ragnar Andersen

By:

Greg Williams, PhD, MBA

 

 

By:

 

Title:

Chief Development Officer

 

 

Title:

 

 

 

 

 

 

Nordic Bioscience

 

 

 

 

 

Clinical Development

 

 

 

 

 

Jeppe Ragnar Andersen, CEO

 

 

 

 

 

Herlev Hovedgade 207

 

 

 

 

 

2730 Herlev

 

 

 

 

Notice Address

 

 

Notice Address

Radius Health, Inc.

 

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

 

Herlev Hovedgade 205-207

Cambridge, MA 02139

 

 

2730 Herlev

USA

 

 

Denmark

Attn: President & CEO

 

 

Attn: CEO, Jeppe Ragnar Andersen

Phone: 01.617.551.4700

 

 

Phone: 45.4452.5252

Fax: 01.617.551.4701

 

 

Fax: 45.4452.521

 

2

--------------------------------------------------------------------------------

 

Attachment 1 - Budget

 

 

RADIUS

 

 

 

 

Antibody - BA058-05-003/005

 

 

 

 

Cost Proposal 21 October 2015

 

 

 

 

 

 

Sponsor:

RADIUS

 

Protocol ID:

Antibody - BA058-05-003/005

 

Development Phase:

N/A

 

Disease:

Osteoporosis

 

Number of Countries:

8

 

Number of Sites:

18

 

 

 

 

Total Budget

EURO

 

1. Investigator Fee - Re-consent Informed Consent

€150 per ICF re-consent

 

2. Investigator Fee - Blood sampling, scheduled visit

€40 per scheduled visit

 

3. Investigator Fee - Blood sampling, unscheduled visit

€96 per unscheduled visit

Estimated 75% unscheduled visits

4. Central Lab Fee (Synarc Lab)

€26.40 per sample

Shipment not included. Shipment to be invoiced as pass through

5. Regulatory Submissions

166.048

Submission of amendment 4 to CA and EC’s

6. Project management, coordination and oversight

2.457 per month

 

7. Monitoring Visits, incl. travel cost

45.000

Includes up to 18 monitoring visits

 

 

 

Pass through Cost

EURO

 

Translation

Included in budget

 

Travel Costs for Monitoring Visits

Included in budget

 

Investigator Meeting

Not included, will be pass-through

No investigator meeting planned

Lab shipments

Not included, will be pass-through

Estimated 170.000 EUR

Submission to EC and CA

Included in budget

 

EDC system

Not included, will be pass-through

Extra expense only if period extends beyond 005

 

Invoicing Schedule

 

NB shall submit invoices to Radius in accordance with the following:

 

Items 1-4 shall be invoiced on a monthly basis in accordance with work actually
performed.

 

Items 5 and 7, EUR 166,048 for Regulatory Submission and EUR 45,000 for
Monitoring Visits, in total EUR 211,048, shall be paid as a non-refundable,
upfront payment which falls due upon signing of this Amendment No. 4.

 

Item 6, Project Management Fees of EUR 2,457 shall be added to the amounts
currently invoiced on a monthly basis until such time as the final lab sample
has been processed.

 

3

--------------------------------------------------------------------------------

 

Attachment 2 - Protocol

 

Protocol No BA058-05-005, Amendment 4, Version 1, August 24, 2015 to be supplied
as a PDF.

 

4

--------------------------------------------------------------------------------

[g233082km07i001.gif]

CLINICAL STUDY PROTOCOL

 

An Extension Study to Evaluate 24 Months of Standard-of-Care Osteoporosis
Management Following Completion of 18 Months of BA058 or Placebo Treatment in
Protocol BA058-05-003

 

This study will be conducted according to the protocol and in compliance with
Good Clinical Practice, the ethical principles stated in the Declaration of
Helsinki, and other applicable regulatory requirements.

 

Protocol Number:

 

Protocol BA058-05-005

Protocol Date (Version):

 

Original (23 July 2012)

 

 

Amendment 1, Version 1 (13 February 2013)

 

 

Amendment 2, Version 1 (31 March 2014)

 

 

Amendment 3, Version 1 (3 March 2015)

 

 

Amendment 4, Version 1 (24 August 2015)

EudraCT Number

 

2012-002216-10

IND Number:

 

73,176

Study Sponsor:

 

Radius Health, Inc.

 

 

950 Winter Street

 

 

Waltham, MA 02451

 

 

Tel: 617.551.4000. Fax: 617.551.4701

Sponsor Medical

 

Lorraine A. Fitzpatrick, MD

Monitor/Study Safety

 

Chief Medical Officer, Radius Health, Inc.

Officer:

 

Tel: 617.551.4007. Fax: 617.551.4701.

 

 

Email: XXXXXXXXXXXXXXXXXXXXXXXXXXXX

 

 

 

Contract Research

 

Nordic Bioscience A/S

Organization (CRO):

 

Herlev Hovedgade 207

 

 

2730 Herlev, Denmark

 

 

Tel: +45 4452 5252. Fax: +45 4452 5251

 

Disclosure Statement

This document contains information that is confidential and proprietary to
Radius Health, Incorporated (RADIUS). This information is being provided to you
solely for the purpose of evaluation and/or conducting a clinical trial for
RADIUS. You may disclose the contents of this document only to study personnel
under your supervision and/or to your institutional review board(s) or ethics
committee(s) who need to know the contents for this purpose and who have been
advised on the confidential nature of the document.

 

--------------------------------------------------------------------------------


 

 

 

Radius Health, Inc.

 

Confidential

 

PROTOCOL SYNOPSIS

 

Title:      An Extension Study to Evaluate 24 Months of Standard-of-Care
Osteoporosis Management Following Completion of 18 Months of BA058 or Placebo
Treatment in Protocol BA058-05-003

 

Protocol Number:    BA058-05-005

 

Test Drug:    Alendronate

 

Study Objectives:

 

Please note that the name of BA058 Injection 80 µg has been changed to
Abaloparatide-SC, therefore the name has been changed throughout the document.

 

The primary objective of this study is to collect clinical information regarding
six months of treatment with alendronate, in subjects who have previously
received 18 months of blinded treatment with Abaloparatide-SC or Placebo in
Study BA058-05-003. Safety data will be obtained via clinical, laboratory and
radiologic assessments. Following the initial six months of treatment in the
study, subjects will then enter the long-term observational phase of the study
during which subjects will continue to receive alendronate treatment for an
additional 18 months (for a total of 24 months).

 

The specific objectives of this study are to:

 

·                  Provide additional information on safety in study subjects
receiving six months of treatment with alendronate following 18 months of
treatment with Abaloparatide-SC/Placebo.

 

·                  Provide information on the vertebral fracture rate in
subjects receiving six months of treatment with alendronate following 18 months
of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on non-vertebral fractures and
BMD change associated with six months of treatment with alendronate following 18
months of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on BMD change and osteoporosis
status associated with 24 months of treatment with alendronate after 18 months
of treatment with Abaloparatide-SC/Placebo.

 

The analysis performed at six months of this Extension Study will be used as a
follow-up to the 18 month fracture endpoint for Study BA058-05-003. Vertebral
fractures based on radiologic assessments will also be analyzed at Month 24.
Additional analyses for other endpoints will be conducted cumulatively at Months
12, 18, and 24 (i.e., Visits 4, 5, and 6). Full details of the statistical
procedures to be used will be provided in the Statistical Analysis Plan.

 

Study Population:

 

Subjects with postmenopausal osteoporosis who completed the End-of-Treatment
Visit (Visit 9) for Study BA058-05-003 and were previously randomized to either
blinded Abaloparatide-SC or blinded Placebo are eligible for inclusion into this
Extension Study provided that they fulfill the Inclusion/Exclusion criteria
described below.

 

Inclusion/Exclusion Criteria

 

Otherwise healthy ambulatory postmenopausal women who participated in, and who
completed 18 months of treatment with either blinded Abaloparatide-SC or blinded
Placebo in Study BA058-05-003, are scheduled to complete or have completed the
End-of-Treatment visit (Visit 9 in Study BA058-05-003), and who have provided a
new written informed consent for the Extension Study, are eligible for
enrollment into this study. Participants must be no more than 40 days from Visit
9 in Study BA058-05-003 to be eligible for this study. The physical examinations
and clinical laboratory

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

2

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

measurements from the End-of-Treatment visit from Protocol BA058-05-003 (Visit
9) of the BA058-05-003 study will provide baseline data for this Extension
Study. In addition, the subjects must, in the opinion of the Investigator, be
appropriate candidates for treatment with alendronate.

 

Subjects will not be enrolled if they experienced a treatment-related SAE as
assessed by the Investigator, or if they were withdrawn from Study BA058-05-003
for any reason. Specific inclusion and exclusion criteria are described in
Section 4.1 and Section 4.2, respectively.

 

Study Design and Methodology:

 

Number of Subjects

 

All subjects who were randomized to the Abaloparatide-SC/Placebo arms in Study
BA058-05-003, and who completed 18 months of treatment will be offered the
opportunity to participate in this study. There will, therefore, be a potential
maximum of 1,600 subjects eligible to be enrolled in this study.

 

Design

 

This study will be an open-label extension of Study BA058-05-003. The purpose of
the study is to provide longer term safety data, fracture data and BMD data
after treatment with alendronate, in otherwise healthy ambulatory postmenopausal
women with severe osteoporosis who have previously received 18 months of blinded
treatment with Abaloparatide-SC or Placebo. The analysis performed at six months
will be used as a follow-up to the 18 month fracture endpoint for Study
BA058-05-003. In addition, this study will examine changes in osteoporosis
status after 12, 18, and 24 months of treatment with alendronate in otherwise
healthy ambulatory women with severe osteoporosis who have previously received
18 months of blinded treatment with Abaloparatide-SC/Placebo.

 

Subjects randomized to Abaloparatide-SC/Placebo in Study BA058-05-003 and who
are candidates for alendronate treatment, will receive six months of treatment
with oral alendronate at a total dose of 70 mg once per week. Following the
initial six months of treatment in the study, subjects will then enter the
long-term observational phase of the study during which subjects will continue
to receive alendronate treatment for an additional 18 months (for a total of 24
months). All subjects will undergo protocol specified procedures (Section 7.0,
Appendix 14.1 and 14.2) including BMD and fracture assessment. The study design
is presented in Figure 1, below.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

3

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Figure 1: Protocol BA058-05-005 Study Design

 

[g233082km07i002.jpg]

 

In this study, the Follow-up Visit from the 18 month study (Visit 10 from Study
BA058-05-003) will serve as the Day 1 Visit (Visit 1) for this six month
Extension Study (Study BA058-05-005).

 

Following the initial six months of treatment, subjects will enter the long-term
observational phase of this study during which the subjects will continue to
receive alendronate treatment for an additional 18 months. During the long-term
follow-up of this study, subjects will continue to undergo study related
procedures as outlined in Section 14.1 and Section 14.2.

 

All subjects will continue to take calcium and vitamin D supplementation
throughout the Extension Study.

 

Study Visits

 

At the End-of-Treatment Visit (Visit 9) for Study BA058-05-003, the possibility
of participating in the Extension Study will be discussed with subjects
randomized to Abaloparatide-SC/Placebo. This Extension Study will be comprised
of 24 months of treatment with alendronate. In the month between Visit 9 and
Visit 10 (between months 18 and 19 of Study BA058-05-003), the Investigator will
consider the results of the assessments performed at Visit 9, including a local
review of BMD, and determine if alendronate is appropriate for the subject, as
part of this Extension Study.

 

At the Follow-up (Visit 10 for Protocol BA058-05-003, Day 1 for Protocol
BA058-05-005) subjects; who were randomized to Abaloparatide-SC/Placebo, who
fulfill the inclusion/exclusion criteria (Section 4.1 and Section 4.2), and who
have agreed to participate in the Extension Study; will sign the Informed
Consent Form and be enrolled in the study.

 

Subjects who have been determined by the Investigator to be candidates for
alendronate therapy will receive open-label oral alendronate treatment at a
total dose of 70 mg once per week for 24 months. Subjects will be instructed to
take their first dose of alendronate for Study BA058-05-005 in the morning,
within a week of their Day 1 visit. Following the initial six months of
treatment in this study, subjects will enter the long-term observational phase
of this study, during which subjects will continue to receive alendronate
treatment for an additional 18 months.

 

All subjects will have clinic visits for study related procedures at Day 1,
Month 3, Month 6, Month 12, Month 18 and Month 24. For the purpose of this study
one month is equal to 30 days.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

4

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Statistical Considerations:

 

The statistical analyses will assess longer term safety, fracture incidence
(including vertebral and non-vertebral fracture), and BMD change following
treatment with alendronate for six months after the completion of a subject’s
participation of 18 months in study BA058-05-003.

 

The efficacy and safety analyses performed at six months will be used as a
follow-up to the 18 month fracture endpoint for Study BA058-05-003. At this
time-point, subjects will be analyzed based on the randomization assignment in
the BA058-05-003 study.

 

Fractures and BMD Analyses

 

All specified endpoints will be summarized by treatment group and study period
using standard descriptive statistics (n, mean, SD, median, minimum, maximum or
n and %, as appropriate). The fracture incidence; either clinically or
radiologically determined, based on clinical events or protocol-directed
vertebral x-rays at Month 6 of this Extension Study; will be analyzed. In
addition, BMD results from the six months of treatment with alendronate will
also be analyzed based on the treatment arm they were randomized to in the
BA058-05-003 study. These analyses will be conducted on all subjects with
baseline and post-baseline data.

 

In addition to the 6-month assessment, vertebral fractures based on radiologic
assessments will also be analyzed at Month 24. Additional analyses for the other
endpoints will be cumulatively at Months 12, 18 and 24 (i.e., Visits 4, 5 and
6). Full details of these analyses will be provided in the Statistical Analysis
Plan.

 

Safety Analysis

 

Data will be summarized and tabulated based on the enrolled population for this
Extension Study. All subjects enrolled in the Extension Study will be included
in the safety analysis that will be performed on the following parameters:

 

·      Incidence and severity of AEs.

 

·                  Pathological changes in hematology, chemistry and urinalysis
data based on normal ranges supplied by the clinical laboratory, if applicable.

 

Safety assessments for changes in physical examination, vital signs, ECG, and
laboratory tests will be descriptively summarized by treatment and study
periods. Concomitant medication classes will be categorized using World Health
Organization (WHO) drug dictionary and summarized by number and percent of
subjects using each class by treatment group. All treatment emergent adverse
events (TEAEs) will be coded for system organ class (SOC) and preferred term
(PT) using MedDRA and the number (%) of subjects experiencing each AE (SOC/PT)
will be summarized by treatment, relationship to treatment, and severity. All
serious adverse events (SAE) will be listed and the number (%) of subjects with
an SAE presented by treatment group.

 

Similar safety analyses will be conducted cumulatively at Months 12, 18, and 24
(i.e., Visits 4, 5, and 6). Full details of these analyses will be provided in
the Statistical Analysis Plan.

 

Procedures and Assessments

 

Fractures and BMD

 

The End-of-Treatment (Visit 9) evaluations for vertebral fracture assessment,
non-vertebral fracture assessment and BMD from Study BA058-05-003 will serve as
the baseline evaluations in this study. The Day 1 assessment will be concurrent
with the Follow-up Visit (Visit 10) for Study BA058-05-003. Subjects will return
to the clinic for assessment of BMD at spine, hip and wrist (for those subjects
who had wrist DXAs performed in Study BA058-05-003) at Month 6, Month 12, Month
18, and at Month 24. Any patient who shows a continuing significant
deterioration (>7%) of BMD at

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

5

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

spine or hip from the Day 1 assessment of Study BA058-05-005 will have the
assessment repeated and, if confirmed, will be discontinued from the study.
Clinical and radiographic assessments for fractures will be performed at Month 6
and Month 24, and bone marker assessments of anabolism (PINP, bone-specific
alkaline phosphatase and osteocalcin) and resorption (CTX) will be performed at
Day 1 and Months 6, 12, 18 and 24.

 

Safety

 

Safety evaluations performed will include physical examinations, vital signs,
12-lead ECGs, clinical laboratory tests, and monitoring and recording of adverse
events.

 

Complete details of the study assessments are provided in Section 7.0, in the
Schedule of Visits and Procedures (Appendix 14.1) and in the Suggested Schedule
of Events and Procedures by Study Visit (Appendix 14.2).

 

Treatments Administered

 

Alendronate sodium (Fosamax®, Merck & Co., Inc., or other approved generic
manufacturer) 70 mg tablets for oral administration contain 91.35 mg of
alendronate monosodium salt trihydrate which is the molar equivalent of 70 mg
free acid and excipients. Alendronate should be stored in a well-closed
container at room temperature, 15-30ºC. The alendronate may be generic
substitutable approved versions which contain different inactive ingredients,
but the amount of active free alendronate must be equivalent to 70 mg.
Alendronate for Europe, Hong Kong and the US will be sourced centrally;
alendronate for South America will be sourced locally by the medical center and
reimbursed by the Sponsor. However, alendronate may be locally sourced in all
venues when centrally supplied alendronate is unavailable due to unforeseen
delays. The local source will be documented in the study drug logs.

 

Calcium (500—1000 mg) and vitamin D (400—800 IU) supplements will be sourced
locally by the medical center and provided to the subjects at the expense of the
Sponsor. Subjects will continue to take calcium and vitamin D as they did in
Study BA058-05-003.

 

Duration of Subject Participation:

 

Participation in the initial phase of this study will be approximately six
months from enrollment to completion of the six month study evaluations.
Participation for both the initial and observational phases of the study will be
approximately 24 months. In combination with Study BA058-05-003, subjects will
participate in this clinical postmenopausal osteoporosis program for 43 to 44
months. The first visit of Study BA058-05-005 will be concurrent with Visit 10
of Study BA058-05-003.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

6

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

TABLE OF CONTENTS

 

PROTOCOL SYNOPSIS

2

 

 

TABLE OF CONTENTS

7

 

 

LIST OF ABBREVIATIONS

10

 

 

 

1.0

INTRODUCTION

12

 

1.1

BACKGROUND INFORMATION

12

1.2

DRUG UNDER STUDY

12

1.2.1

Efficacy of Alendronate

12

1.2.2

Safety of Alendronate Sodium

13

1.3

STUDY RATIONALE AND SELECTION OF DOSES

14

1.3.1

Study Rationale

14

1.3.2

Study Design

14

1.3.3

Study Population

15

1.3.4

Selection of Endpoints

15

1.3.5

Selection of Dose

15

 

2.0

STUDY OBJECTIVES

15

 

 

 

3.0

INVESTIGATIONAL PLAN

16

 

3.1

OVERALL DESIGN AND STUDY PLAN

16

3.1.1

Treatment Period

17

 

4.0

SELECTION OF STUDY POPULATION

18

 

4.1

NUMBER OF SUBJECTS

18

4.2

INCLUSION CRITERIA

18

4.3

EXCLUSION CRITERIA

19

4.4

WITHDRAWAL OF SUBJECTS FROM THE STUDY

19

4.5

TEMPORARY SUSPENSION OF TREATMENT

19

4.6

REPLACEMENT OF SUBJECTS

20

 

5.0

STUDY TREATMENTS

20

 

5.1

STUDY MEDICATIONS

20

5.1.1

Alendronate

20

5.1.1.1

Restrictions on Alendronate Use

20

5.1.2

Calcium and Vitamin D Supplements

20

5.2

PACKAGING, LABELING AND STORAGE

20

5.2.1

Storage

21

5.3

TREATMENT ASSIGNMENT

21

5.4

STUDY MEDICATION ADMINISTRATION

21

5.4.1

Alendronate Administration

21

5.5

TREATMENT COMPLIANCE

21

5.6

UNBLINDING OF STUDY MEDICATION

21

 

6.0

CONCOMITANT MEDICATIONS

22

 

 

 

6.1

CONCOMITANT MEDICATIONS

22

6.2

PROHIBITED MEDICATIONS

22

 

 

 

7.0

STUDY ASSESSMENTS

22

 

 

 

7.1

CLINICAL PROCEDURES/ASSESSMENTS

23

7.1.1

Informed Consent

23

7.1.2

Recent Health Status

23

7.1.3

Vital Signs

23

7.1.4

Height and Weight

23

7.1.5

Orthostatic Blood Pressure and Heart Rate

23

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

7

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

 

 

 

7.1.6

Electrocardiogram

23

7.1.7

Clinical Laboratory Evaluations

24

7.1.8

Clinical Chemistry and Urinalysis (Dipstick)

24

7.1.9

Hematology

25

7.1.10

Coagulation

25

7.1.11

24-Hour Urine Collection

25

7.1.12

Bone Mineral Density

25

7.1.13

Serum Markers of Bone Metabolism

26

7.1.14

Clinical and Radiologic Evaluation of Fractures

26

7.1.15

Abaloparatide Antibody Assessments

26

7.1.16

Subject Diaries

27

7.1.17

Activity and Diet

27

 

8.0

ADVERSE EVENTS AND SAFETY EVALUATION

27

 

 

 

8.1

DEFINITIONS, DOCUMENTATION, AND REPORTING

27

8.1.1

Adverse Event Definition

27

8.1.2

Serious Adverse Event Definition

27

8.2

MONITORING OF ADVERSE EVENTS AND PERIOD OF OBSERVATION

28

8.3

PROCEDURES FOR RECORDING AND REPORTING AES AND SAES

28

8.4

RULES FOR SUSPENSION OF THE STUDY

30

 

 

 

9.0

STATISTICAL PROCEDURES

30

 

 

 

9.1

SAMPLE SIZE

31

9.2

RANDOMIZATION, STRATIFICATION AND BLINDING

31

9.3

POPULATIONS FOR ANALYSIS

31

9.3.1

ITT (Safety) Population

31

9.3.2

Modified Intent-to-Treat Population

31

9.3.3

Per Protocol Population

31

9.4

PROCEDURES FOR HANDLING MISSING, UNUSED, AND SPURIOUS DATA

31

9.5

STATISTICAL METHODS

31

9.5.1

Statistical Considerations

31

9.5.2

Baseline Comparisons

32

9.5.3

Fractures and BMD Analysis

32

9.5.4

Safety Analysis

32

9.5.5

Procedures for Reporting Deviations to Original Statistical Analysis Plan

32

9.6

DATA OVERSIGHT

33

9.6.1

Central Review of Radiographs and DXA Scans

33

 

10.0

ADMINISTRATIVE REQUIREMENTS

33

 

 

 

10.1

GOOD CLINICAL PRACTICE

33

10.2

ETHICAL CONSIDERATIONS

33

10.3

SUBJECT INFORMATION AND INFORMED CONSENT

33

10.4

PROTOCOL COMPLIANCE

34

10.5

CASE REPORT FORM COMPLETION

34

10.6

SOURCE DOCUMENTS

34

10.7

STUDY MONITORING

35

10.8

ON-SITE AUDITS

35

10.9

DRUG ACCOUNTABILITY

35

10.10

RECORD RETENTION

35

10.11

STUDY TERMINATION

36

10.12

LIABILITY AND INSURANCE

36

 

 

 

11.0

USE OF INFORMATION AND PUBLICATION OF STUDY FINDINGS

36

 

 

 

11.1

USE OF INFORMATION

36

11.2

PUBLICATION

37

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

8

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

 

 

 

12.0

INVESTIGATOR AGREEMENT

38

13.0

REFERENCES

39

14.0

APPENDICES

41

14.1

SCHEDULE OF VISITS AND PROCEDURES

42

14.2

SUGGESTED SCHEDULE OF EVENTS AND PROCEDURES BY STUDY VISIT

44

14.3

EASTERN COOPERATIVE ONCOLOGY GROUP (ECOG) COMMON TOXICITY CRITERIA

52

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

9

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

LIST OF ABBREVIATIONS

 

Abbreviation

 

Term

°C

 

Degree Celsius

°F

 

Degree Fahrenheit

µg

 

Microgram

µmol

 

Micromole

AE

 

Adverse event

ALT

 

Alanine aminotransferase

AST

 

Aspartate aminotransferase

BMD

 

Bone mineral density

BMI

 

Body mass index

bpm

 

Beats per minute

BSAP

 

Bone-specific alkaline phosphatase

BUN

 

Blood urea nitrogen

cm

 

Centimeter

CPK

 

Creatine phosphokinase

CRF

 

Case report form

CRO

 

Contract research organization

CTX

 

C-telopeptides of type 1 collagen crosslinks (serum)

DXA

 

Dual energy x-ray absorptiometry

ECG

 

Electrocardiogram

eCRF

 

Electronic case report form

FDA

 

Food and Drug Administration

g

 

Gram

GCP

 

Good clinical practice

GGT

 

Gamma-glutamyltranspeptidase

GLP

 

Good laboratory practice

GMP

 

Good manufacturing practice

ICH

 

International Conference on Harmonization

IEC

 

Independent ethics committee

IRB

 

Institutional review board

ITT

 

Intent-to-treat

IU

 

International unit

IV

 

Intravenous

IVRS

 

Interactive voice response system

kg

 

Kilogram

L

 

Liter

LDH

 

Lactate dehydrogenase

MCH

 

Mean corpuscular hemoglobin

MCHC

 

Mean corpuscular hemoglobin concentration

MCV

 

Mean corpuscular volume

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

10

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Abbreviation

 

Term

MedDRA

 

Medical dictionary for regulatory activities

µL

 

Microliter

mg

 

Milligram

mL

 

Milliliter

mmHg

 

Millimeter of mercury

msec

 

Millisecond

NPO

 

Nothing by mouth

ng

 

Nanogram

ONJ

 

Osteonecrosis of the jaw

PA

 

Posterior-anterior

PD

 

Pharmacodynamic

pg

 

Picogram

PINP

 

N-terminal propeptide of type I procollagen

PK

 

Pharmacokinetic

PT

 

Prothrombin time

PTH

 

Parathyroid hormone

PTHrP

 

Parathyroid hormone related peptide

PTT

 

Partial thromboplastin time

PUBs

 

Upper gastrointestinal perforations, ulcers and bleeds

QT

 

Total depolarization and repolarization time

QTc

 

Total depolarization and repolarization time corrected with heart rate

RBC

 

Red blood cell

SAE

 

Serious adverse event

SC

 

Subcutaneous

SD

 

Standard deviation

SERMs

 

Selective estrogen receptor modulators

SOC

 

System organ class

SOP

 

Standard operating procedure

TEAEs

 

Treatment emergent adverse events

ULN

 

Upper Limit of Normal

WBC

 

White blood cells

WHO

 

World Health Organization

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

11

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

1.0          INTRODUCTION

 

1.1          Background Information

 

Osteoporosis is a systemic skeletal disease characterized by low bone mass and
microarchitectural deterioration of bone tissue which leads to enhanced
fragility and increased risk of fractures (Rizzoli, 2001). It is estimated that
over 200 million people worldwide have osteoporosis (Reginster, 2006) and
osteoporosis causes more than 8.9 million fractures worldwide, of which more
than 4.5 million occur in the Americas and Europe (WHO Scientific Group, 2007).
The vast majority of osteoporotic fractures occur in elderly women and incidence
increases markedly with age. Most fractures occur at the spine, wrist and hip.
Of these, hip fractures carry the highest morbidity and mortality. In 1990, the
total number of hip fractures in men and women was estimated to be 1.26 million
worldwide, and it is estimated that this number will increase to 3.6 million by
2025 and to 4.5 million by 2050 (Gullberg, 1997).

 

Subjects enrolled in this Extension Study will have completed 18 months of
treatment with Abaloparatide-SC/Placebo. Abaloparatide is a synthetic 34 amino
acid analog of parathyroid hormone related peptide(PTHrP), with molecular
modifications of specific amino acids, and is under clinical development for the
prevention of fractures in postmenopausal women with severe osteoporosis who are
at a risk for fracture. Abaloparatide shows particular potential for reversing
bone loss at both the spine and the hip, the site of the most debilitating
osteoporotic fractures in elderly women. Abaloparatide is a synthetic analog of
PTHrP (1-34) designed to give a greater anabolic effect than human parathyroid
hormone (hPTH). Initial in vitro and in vivo studies identified abaloparatide as
displaying bone anabolic properties without a significant hypercalcemic effect.
In humans, abaloparatide has different pharmacokinetics (PK) and
pharmacodynamics (PD) properties than hPTH(1-34) and has been shown in a Phase 2
study (BA058-05-002) to have similar or greater efficacy in restoring bone
mineral density (BMD) in individuals with osteoporosis than hPTH(1-34). Overall,
abaloparatide has been well tolerated in previous studies.

 

This is an open-label extension of Study BA058-05-003. Enrollment requires
previous participation in, and successful completion of, 18 months of treatment
with Abaloparatide-SC/Placebo in Study BA058-05-003. The purpose of this
extension is to accumulate longer-term safety, fracture, and BMD data in
subjects who receive six months of treatment with alendronate, following 18
months of treatment with blinded Abaloparatide-SC/Placebo treatment. Following
the initial six months of treatment in this study, subjects will then enter the
long-term observational phase of this study during which the subjects will
continue to receive alendronate treatment for an additional 18 months. The
analyses performed at six months will be used as a follow-up to the 18 month
fracture endpoint for Study BA058-05-003. Additional analyses will be
cumulatively at Months 12, 18, and 24 (i.e., Visits 4, 5, and 6. Full details of
the statistical procedures to be used will be provided in the Statistical
Analysis Plan. Alendronate, a bisphosphonate, is approved and marketed
world-wide for the treatment and prevention of osteoporosis in postmenopausal
women.

 

1.2          Drug Under Study

 

1.2.1       Efficacy of Alendronate

 

Alendronate is a bisphosphonate that acts as a specific inhibitor of
osteoclast-mediated bone resorption. Bisphosphonates are synthetic analogs of
pyrophosphate that bind to the

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

12

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

hydroxyapatite found in bone. At the cellular level, alendronate shows
preferential localization to sites of bone resorption, specifically under
osteoclasts. The osteoclasts adhere normally to the bone surface but lack the
ruffled border that is indicative of active resorption. Alendronate does not
interfere with osteoclast recruitment or attachment, but it does inhibit
osteoclast activity. (Fosamax Package Insert)

 

Bisphosphonates including alendronate are widely used to treat osteoporosis. In
animal models, minipigs treated with alendronate exhibited a direct correlation
between cancellous bone volume and bone strength (Lefage 1995). In primates,
treatment with alendronate increased the strength of cancellous bone between 44
and 100% (the effect was dose dependent) when compared to vehicle, and also
increased bone mass (Balena 1993). In dogs, this increase in bone mass occurred
without causing abnormalities in bone modeling of bone structure (Balena, 1996).

 

In postmenopausal women, alendronate has been demonstrated to increase bone
mineral density, decrease bone turnover and reduce the risk of fracture among
women with osteoporosis (Tucci, 1996; Devogelaer, 1996; Liberman, 1995). The
therapeutic effects on bone density, remodeling and fracture prevention persist
following daily treatment at an oral dose of 10 mg for up to 10 years (Bone,
2004). Studies have demonstrated that sequential treatment of osteoporosis with
one year of treatment with PTH followed by one year of treatment with
alendronate resulted in an increase in vertebral bone density that was
considerably greater than previously reported for alendronate alone (Rittmaster,
2000). In subjects receiving PTH(1-84) followed by alendronate, there were
significant increases in BMD, in particular trabecular spine, when compared to
PTH(1-84) followed by placebo (31% vs. 14%, p<0.001) (Black, 2005).

 

1.2.2       Safety of Alendronate Sodium

 

According to the US package insert for Fosamax® (alendronate sodium), in studies
of up to five years duration, adverse experiences usually were mild and
generally did not require discontinuation of therapy. In a three-year,
placebo-controlled, double blind study in which 196 subjects were treated with
10 mg/day, discontinuation due to any adverse experience occurred in 4.1% of
subjects treated with alendronate, and 6% of 397 subjects treated with placebo.
The most frequently reported adverse event (occurring in >2% of subjects treated
with alendronate) in this study were abdominal pain, musculoskeletal pain,
nausea, dyspepsia, constipation, diarrhea, flatulence, headache and acid
regurgitation.

 

Alendronate may cause local irritation of the upper gastrointestinal mucosa.
Esophageal adverse experiences, such as esophagitis, esophageal ulcers and
esophageal erosions occasionally with bleeding and rarely followed by esophageal
stricture or perforation have been reported. Osteonecrosis of the jaw (ONJ),
which can occur spontaneously, is generally associated with tooth extraction
and/or local infection with delayed healing, has been reported in subjects
taking alendronate. For subjects requiring dental procedures, discontinuation of
alendronate therapy may reduce the risk for ONJ.

 

Atypical, low-energy, or low trauma fractures of the femoral shaft have been
reported in bisphosphonate-treated patients. These fractures can occur anywhere
in the femoral shaft from just below the lesser trochanter to above the
supracondylar flare and are transverse or short oblique in orientation without
evidence of comminution. Causality has not been

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

13

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

established as these fractures also occur in osteoporotic patients who have not
been treated with bisphosphonates.

 

Atypical femur fractures most commonly occur with minimal or no trauma to the
affected area. They may be bilateral and many patients report prodromal pain in
the affected area, usually presenting as dull, aching thigh pain, weeks to
months before a complete fracture occurs. A number of reports note that patients
were also receiving treatment with glucocorticoids (e.g. prednisone) at the time
of fracture.

 

Any patient with a history of bisphosphonate exposure who presents with thigh or
groin pain should be suspected of having an atypical fracture and should be
evaluated to rule out an incomplete femur fracture. Patients presenting with an
atypical fracture should also be assessed for symptoms and signs of fracture in
the contralateral limb. Interruption of bisphosphonate therapy should be
considered, pending a risk/benefit assessment, on an individual basis.

 

According to the Summary of Product Characteristics for alendronate from the
EMA, the following adverse experiences have been reported in alendronate treated
subject during clinical trials and/or post-marketing use:

 

Common: Headache, abdominal pain, dyspepsia, constipation, diarrhea, flatulence,
esophageal ulcer, dysphagia, abdominal distension, acid regurgitation and
musculoskeletal pain.

 

Uncommon: Nausea, vomiting, gastritis, esophagitis, esophageal erosions, melena,
rash, pruritus and erythema.

 

Rare: Hypersensitivity reactions including urticarial and angioedema,
symptomatic hypocalcemia (often in association with predisposing conditions),
uveitis, scleritis, episcleritis, esophageal stricture, oropharyngeal
ulceration, upper gastrointestinal perforations, ulcers and bleeds (PUBs), rash
with photosensitivity, osteonecrosis of the jaw, atypical subtrochanteric and
diaphyseal femoral fractures and transient symptoms as in an acute-phase
response (myalgia, malaise and rarely, fever), typically associated with
initiation of treatment.

 

1.3          Study Rationale and Selection of Doses

 

1.3.1       Study Rationale

 

The purpose of the study is to provide longer term safety data, fracture data
and BMD data after six months of treatment with alendronate, in otherwise
healthy ambulatory postmenopausal women with severe osteoporosis who have
previously received 18 months of blinded treatment with Abaloparatide-SC or
Placebo. Following the initial six months of treatment in this study, subjects
will enter the long-term observational phase of the study during which the
subjects will continue to receive alendronate for an additional 18 months.

 

1.3.2       Study Design

 

Subjects randomized to Abaloparatide-SC/Placebo, who have completed 18 months of
treatment in Protocol BA058-05-003 and, who meet the Inclusion/Exclusion
criteria (Sections 4.2 and 4.3) are eligible to participate in this study.
Subjects originally randomized to Abaloparatide-SC/Placebo in Study BA058-05-003
and who are candidates for ongoing

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

14

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

osteoporosis care, will receive 24 months of weekly open-label alendronate
treatment at a dose of 70 mg/week.

 

1.3.3       Study Population

 

The study population in this protocol is comprised of otherwise healthy
ambulatory postmenopausal women who:

 

1.     have participated in Study BA058-05-003,

 

2.     were randomized to either Abaloparatide/Placebo,

 

3.     have completed the End-of-Treatment Visit (Visit 9 in Study
BA058-05-003), and

 

4.     have provided a new written informed consent for this protocol.

 

Subjects will not be enrolled if they experienced treatment-related SAE or were
withdrawn from Study BA058-05-003 for any reason.

 

1.3.4       Selection of Endpoints

 

The fracture incidence; either clinically or radiologically determined, based on
clinical events or protocol-directed vertebral x-rays at Month 6 of this
Extension Study; will be analyzed. In addition, BMD results from the six months
of treatment with alendronate will also be analyzed. Bone formation (PINP,
osteocalcin, BSAP) and resorption (CTX) markers will also be assessed. Clinical
incidence of any fracture and radiologic incidence of vertebral fracture will
also be evaluated at Month 24. The End-of-Treatment (Visit 9) evaluations for
BMD, vertebral fracture, and non-vertebral fracture assessments from
BA058-05-003 will serve as the baseline evaluations in this study.

 

In addition to the 6-month assessment, clinical and radiologic assessment of the
spine for assessment of fractures will be performed at Month 24. At Months 6,
12, 18 and 24, BMD by DXA, as well as clinical assessments of fractures will be
performed. Bone formation and resorption markers will also be assessed at Day 1
and Months 6, 12 18 and 24. Further details of these assessments are in
Section 7.0, and in Appendix 14.1 and 14.2.

 

Subjects will be monitored for safety events and will have safety assessments
performed at each study visit.

 

1.3.5       Selection of Dose

 

The dose of alendronate (70 mg per week, oral) selected for this study is based
upon the recommended daily dose in the product’s prescribing information.

 

All enrolled subjects will also continue to receive calcium (500-1000 mg) and
vitamin D (400-800 IU) supplementation.

 

2.0          STUDY OBJECTIVES

 

The primary objective of this study is to evaluate data obtained following six
months of treatment with alendronate, in subjects who have previously received
18 months of blinded Abaloparatide -SC/Placebo. Safety will be evaluated with
clinical, laboratory and radiologic assessment. The analysis at six months will
be based on the treatment that subjects were randomized to in the BA058-05-003
study. Following the initial six months of treatment in this study, subjects
will then enter the long-term observational phase of the study during

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

15

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

which the subjects will continue to receive alendronate treatment for an
additional 18 months.

 

The specific objectives of this study are to:

 

·                  Provide additional information on safety in study subjects
receiving six months of treatment with alendronate following 18 months of
treatment with Abaloparatide-SC/Placebo.

 

·                  Provide information on the vertebral fracture rate in
subjects receiving six months of treatment with alendronate following 18 months
of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on non-vertebral fractures and
BMD change associated with six months of treatment with alendronate following 18
months of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on BMD change and osteoporosis
status associated with 24 months of treatment with alendronate after 18 months
of Abaloparatide-SC/Placebo.

 

The analysis performed at six months will be used as a follow-up to the 18 month
fracture endpoint for Study BA058-05-003. Vertebral fractures based on
radiologic assessments will also be analyzed at Month 24. Additional analyses
for other endpoints will be conducted cumulatively at Months 12, 18, and 24
(i.e., Visits 4, 5, and 6). Full details of the statistical procedures to be
used will be provided in the Statistical Analysis Plan.

 

3.0          INVESTIGATIONAL PLAN

 

3.1          Overall Design and Study Plan

 

This study is an open-label extension of Study BA058-05-003. Subjects and
Investigators who participate in Study BA058-05-005 will remain blinded to prior
treatment assignment as part of BA058-05-003. At the End-of-Treatment visit
(Visit 9) for Study BA058-05-003, the possibility of participating in the
Extension Study will be discussed with subjects randomized to
Abaloparatide-SC/Placebo. The Extension Study will be comprised of an initial
six months of treatment with alendronate. In the month between Visit 9 and Visit
10, the Investigator will review the results of the assessments performed at
Visit 9, including a local interpretation of BMD, and determine if alendronate
is appropriate for the subject. All subjects will continue to receive vitamin D
and calcium supplementation as they did in Study BA058-05-003. The study design
is presented in Figure 2, below.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

16

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Figure 2: Protocol BA058-05-005 Study Design

 

[g233082km11i001.jpg]

 

Participation for both the initial and observational phases of the will be
approximately 24 months. There are a total of six clinic visits during the
course of the study.

 

A brief summary of the study is provided below. For a summary of the study
assessments to be performed, refer to Section 7.0 (Study Assessments) and to the
Schedule of Visits and Procedures (Appendix 14.1). A more detailed description
of the study procedures on a by-visit basis is provided in Appendix 14.2
(Suggested Schedule of Events and Procedures by Study Visit). A suggested order
of procedures is also provided in this schedule.

 

3.1.1       Treatment Period

 

Subjects will enter into Study BA058-05-005 on Day 1, and Day 1 will also serve
as Visit 10 (the Follow-up Visit) for Study BA058-05-003. The Informed Consent
must be signed prior to undergoing any BA058-05-005 study related procedures,
and may be signed at either Visit 9 or Visit 10 of Study BA058-05-003. Subjects
who received Abaloparatide-SC/Placebo in Study BA058-05-003 will receive six
months of open-label oral alendronate treatment as part of this study
(BA058-05-005). Following the initial six months of treatment in this study,
subjects will then enter the long-term observational phase of this study during
which the subjects will continue to receive alendronate care for an additional
18 months.

 

If determined by the Investigator to be appropriate, treatment will be by oral
administration of alendronate at a total dose of 70 mg once per week. Subjects
will be given a weekly diary card to record missed doses of medication including
calcium and vitamin D.

 

A total of six clinic visits are scheduled during the study (Day 1, Month 3,
Month 6, Month 12, Month 18 and Month 24).

 

Subjects will be instructed to take their first dose of study drug for Study
BA058-05-005 in the morning, within a week of their Day 1 visit (Day 2 of this
study). Study subjects will

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

17

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

continue calcium and vitamin D supplementation during this study as was
administered during BA058-05-003 (Section 6.1).

 

At Month 3, subjects will return to the clinic for medication resupply, subject
diary review and questioning as to their use of concomitant medications and the
occurrence of adverse events.

 

At the Month 6 visit ECG, and safety labs will be performed. Vertebral fractures
will be determined clinically and via protocol directed x-ray evaluation;
non-vertebral fractures will be determined clinically. In addition, subjects
will undergo a DXA of the hip and spine (and wrist, if the subject was enrolled
in the wrist DXA sub-study in Study BA058-05-003), and have samples drawn for
bone markers and anti-abaloparatide antibodies. Procedures are to be performed
as described in Section 7.0, Appendix 14.1 and Appendix 14.2.

 

At Months 12 and 18, subjects will return to the clinic for safety labs, DXA of
the hip and spine (and wrist, if the subject was enrolled in the wrist DXA
sub-study in Study BA058-05-003), medication resupply, subject diary review and
questioning as to their use of concomitant medications and occurrence of adverse
events. Serum samples for bone markers will also be drawn.

 

At Month 24, subjects will return to the clinic for safety labs, and will
undergo clinical and radiologic fracture assessments and have DXA of the hip and
spine (and wrist, if the subject was enrolled in the wrist DXA sub-study in
Study BA058-05-003). Serum samples for bone markers will also be drawn. Any
adverse event or clinical laboratory abnormality recorded at the Month 24 Visit
will be monitored until it has resolved, become chronic or stable.

 

4.0          SELECTION OF STUDY POPULATION

 

4.1          Number of Subjects

 

Subjects who completed 18 months of treatment with either
Abaloparatide-SC/Placebo in Study BA058-05-003 will be given the opportunity to
participate in the Extension Study at all participating centers. Based on
randomization to the Abaloparatide-SC/Placebo arms in Study BA058-05-003, up to
1,600 subjects may be entered into this study.

 

The specific inclusion and exclusion criteria for enrolling subjects in this
study are presented below in Sections 4.2 and 4.3, respectively. Exceptions to
these criteria should occur infrequently and should be discussed in advance and
approved by the Sponsor Medical Monitor.

 

4.2          Inclusion Criteria

 

Subjects must meet all of the following criteria to be eligible to participate
in this study:

 

1.              The subject was enrolled, randomized to Abaloparatide-SC/Placebo
and completed 18-months of blinded treatment within Study BA058-05-003.

 

2.     The subject is no more than 40 days from Visit 9 in Study BA058-05-003.

 

3.              The subject has read, understood, and signed the written
informed consent form for the Extension Study.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

18

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

4.3                               Exclusion Criteria

 

Subjects with any of the following characteristics are not eligible to
participate in the study:

 

1.              Subjects who were withdrawn from Study BA058-05-003 for any
reason.

 

2.              Subjects who experienced a treatment-related SAE during Study
BA058-05-003.

 

4.4                               Withdrawal of Subjects from the Study

 

Subjects will be informed that they have the right to withdraw from the study at
any time for any reason without prejudice to their medical care.

 

Consistent with the prior protocol, BA058-05-003, the Investigator must withdraw
subjects from the study prior at any time in the study for the following
reasons:

 

·             Continuing significant deterioration from the Day 1 assessment of
Study BA058-05-005 (>7%) of BMD at spine or hip (after confirmation of the
finding);

 

·             Treatment-related SAEs;

 

·             Refusal of treatment;

 

·             Refusal or inability to complete study procedures;

 

·             Lost to follow-up.

 

The Investigator should exercise his/her best judgment and also has the right to
withdraw subjects from the study during the study for any of the following
reasons:

 

·                  ECOG Grade 3 or 4 adverse events [Refer to Appendix14.3];

 

·                  A complex of adverse events which, in the judgment of the
Investigator justifies treatment cessation;

 

·                  Serious intercurrent illness;

 

·                  Non-compliance;

 

·                  Protocol violations;

 

·                  Administrative reasons.

 

If a subject is withdrawn or discontinued from the study, the reason for
withdrawal is to be recorded in the source documents and on the case report
form. All subjects withdrawn prior to completing the study should be encouraged
to complete the Month 6 or Month 24 Visit (depending on the length of time on
study) including any outstanding radiologic assessment or BMD assessment by DXA.

 

4.5                               Temporary Suspension of Treatment

 

The Investigator has the right to suspend treatment with alendronate without
withdrawal of the subject from the study. Reasons for temporary suspension of
treatment may include a medical reason unrelated to an adverse event (e.g., a
planned procedure), or important social or administrative events. The reason for
the suspension of treatment is to be documented in the electronic case report
form (eCRF) and in source documents.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

19

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

When treatment with alendronate is restarted, the subject should resume
treatment with the next scheduled dose (as if treatment had not been
interrupted).

 

4.6                               Replacement of Subjects

 

Subjects who have been enrolled into the study and subsequently withdraw or drop
out of the study will not be replaced.

 

5.0                               STUDY TREATMENTS

 

5.1                               Study Medications

 

Alendronate will be sourced locally. Calcium and vitamin D will be provided by
the study centers, similar to their provision in Study BA058-05-003.

 

5.1.1                     Alendronate

 

Alendronate will be sourced centrally for Europe, Hong Kong and the US, and will
be sourced locally for South America at the expense of the Sponsor. However,
alendronate may be locally sourced in all venues when centrally supplied
alendronate is unavailable due to unforeseen delays. The local source will be
documented in the study drug logs.

 

Subjects will receive oral alendronate at a dose of 70 mg once per week
beginning on Day 2 for 24 months. Additional provisions for dosing of
alendronate should be followed based on the prescribing information. Alendronate
provided will be in the approved, marketed formulation. The alendronate may be
generic substitutable approved versions which contain different inactive
ingredients, but the amount of active free alendronate must be equivalent to 70
mg per week.

 

5.1.1.1           Restrictions on Alendronate Use

 

Subjects should not receive alendronate if they have the following
conditions/limitations:

 

·                                          Abnormalities of the esophagus and
other factors which delay esophageal emptying such as stricture or achalasia.

 

·                                           Inability to stand or sit upright
for at least 30 minutes.

 

·                                           Hypocalcemia.

 

·                                          Known history of hypersensitivity to
alendronate, alendronate excipients, or related compounds.

 

5.1.2                     Calcium and Vitamin D Supplements

 

Calcium and vitamin D supplements will be sourced locally and provided by the
sites at the expense of the Sponsor.

 

5.2                               Packaging, Labeling and Storage

 

Centrally supplied alendronate will not be repackaged for the study, but will be
over-labeled according to local regulatory requirements as necessary.

 

Calcium and vitamin D supplements will not be relabeled for the study.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

20

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

5.2.1                     Storage

 

Alendronate must be kept in a secure, limited-access storage area until
dispensed for use to a study subject. Alendronate sodium should be stored in the
container provided at room temperature, 15-30ºC (59-86ºF).

 

Calcium and vitamin D supplements may be stored at room temperature.

 

5.3                               Treatment Assignment

 

All subjects who participate will continue to be identified by the same 7-digit
subject number that was assigned upon enrollment into Study BA058-05-003
throughout the study and on the eCRF.

 

5.4                               Study Medication Administration

 

5.4.1                     Alendronate Administration

 

Alendronate must be taken with water only (not mineral water) at least 30
minutes before the first food, beverage or medicinal product (including
antacids, calcium supplements and vitamins) of the day. Other beverages
(including mineral water), food and some medicinal products are likely to reduce
the absorption of alendronate.

 

The following instructions should be followed exactly in order to minimize the
risk of esophageal irritation and related adverse reactions.

 

·                  Alendronate should only be swallowed after getting up for the
day with a full glass of water (not less than 200 mL or 7 fl. oz.).

·                  Subjects should only swallow alendronate whole. Subjects
should not crush or chew the tablet or allow the tablet to dissolve in their
mouths because of a potential for oropharyngeal ulceration.

·                  Subjects should not lie down until after their first food of
the day.

·                  Subjects should not lie down for at least 30 minutes after
taking alendronate.

·                  Alendronate should not be taken at bedtime or before arising
for the day.

 

At the Month 3, Month 6, Month 12 and Month 18 visits, the unused alendronate
tablets are to be returned to the clinic for counting and the subject will be
dispensed additional alendronate. At the Month 24 visit, all unused alendronate
tablets are to be returned to the study site.

 

5.5                               Treatment Compliance

 

The study site personnel will perform drug accountability at each clinic visit
and review each subject diary (refer to Section 7.1.16). Accountability will be
documented on the appropriate forms and subjects will be re-trained on
administration as appropriate. All doses of study medication are to be
self-administered.

 

If a subject does not administer or take all study medication including vitamin
D or calcium, the reason for the missed dosing is to be recorded in source
documents and on the eCRF.

 

Returned, unused alendronate will be accounted for by the study site and
destroyed as appropriate.

 

5.6                               Unblinding of Study Medication

 

Not applicable.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

21

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

6.0                               CONCOMITANT MEDICATIONS

 

6.1                               Concomitant Medications

 

Vitamin D and calcium supplements are required to be administered daily from Day
1 (continuing from Protocol BA058-05-003) until the Month 6 Visit. Vitamin D and
calcium supplements will be administered in the following doses: 400-800 IU/day
(Vitamin D) and 500-100mg/day (calcium), or at a dose to be determined by the
Investigator according to the subjects need. The doses and schedule of Vitamin D
and calcium supplements, which are part of the study medication protocol, should
be adhered to and not be changed other than for medical necessity. The
supplements should be taken in the evening with or without food or as otherwise
instructed by the Investigator.

 

For any required concomitant medication, such as statins or antihypertensives,
the subject must be on a stable dose at study entry and every effort should be
made to maintain a stable dose during study participation.

 

The occasional use of over-the-counter medications at approved doses (e.g.,
ibuprofen or acetaminophen) for headache or minor discomfort is allowed.
Occasional short term (<3 months) use of corticosteroids for seasonal allergies
or asthma is also allowed. These are to be recorded on the appropriate case
report form. Subjects should not take any other medications, including
over-the-counter medications, herbal medications, or mega-doses of vitamins
during the study without prior approval of the Investigator.

 

If it becomes necessary for a subject to take any other medication during the
study, the specific medication(s) and indication(s) must be discussed with the
Investigator. All concomitant medications taken during the course of the study
must be recorded in the Subject’s medical record or source document and
transcribed into the case report form.

 

6.2                               Prohibited Medications

 

Subjects who require treatment during the course of the study with either an
anticonvulsant (phenobarbital, phenytoin, carbamazepin or primidone) or chronic
treatment with any form of heparin will be discontinued. Estrogens given as HRT
are allowed at entry into the study but cannot be initiated during the study
except for local low dose vaginal estrogen.

 

Drugs that may compromise renal function such as non-steroidal anti-inflammatory
drugs should be used with caution.

 

7.0                               STUDY ASSESSMENTS

 

Subjects randomized to Abaloparatide-SC/Placebo in Study BA058-05-003 will
receive alendronate at a dose of 70 mg once per week for a total of 24 months.

 

The assessments performed at each study visit are displayed in the Schedule of
Visits and Procedures in Appendix 14.1. Appendix 14.2 provides a more detailed
schedule of the study procedures by study visit with a suggested order of
procedure conduct. Exact procedures for centrifuging, storage, and shipping of
laboratory samples will be detailed in a separate document. The actual time of
each blood collection will be recorded on the appropriate source documents and
in the eCRF.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

22

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Study-specific assessments are to be conducted only after the subject has
provided written informed consent to participate in this study. The study
assessments are described in more detail in Section 7.1 below.

 

7.1                               Clinical Procedures/Assessments

 

7.1.1                     Informed Consent

 

At the End-of-Treatment Visit (Visit 9) for Study BA058-05-003, the possibility
of participating in the Extension Study will be discussed with the subjects
randomized to Abaloparatide-SC/Placebo. The Informed Consent must be signed
prior to undergoing any BA058-05-005 study related procedures, and may be signed
at either Visit 9 or Visit 10 of Study BA058-05-003.

 

7.1.2                     Recent Health Status

 

The subject’s health status will be updated from their last visit in Study
BA058-05-003, as necessary. Any changes in health status should be recorded as
an adverse event, as appropriate.

 

The physical examination from the End-of-Treatment visit (Visit 9) of Study
BA058-05-003 will be the baseline for this study (Day 1).

 

Interim or symptom-directed physical examinations may be performed at the
discretion of the Investigator, if necessary, to evaluate adverse events or
clinical laboratory abnormalities.

 

7.1.3                     Vital Signs

 

Blood pressure, body temperature (ºC), pulse (bpm) and respiration rate (breaths
per minute) are to be measured and recorded at each study visit (Day 1, Month 3
and Month 6, Month 12, Month 18 and Month 24). Only the Day 1 blood pressure
assessments need be conducted as an orthostatic measurement (See Section 7.1.5).

 

7.1.4                     Height and Weight

 

Height and weight are to be measured at each study visit (Day 1, Month 3, Month
12, Month 18 and Month 24). Height is to be measured in the standing position
using a medical stadiometer.

 

7.1.5                     Orthostatic Blood Pressure and Heart Rate

 

The Day 1 orthostatic blood pressure measurement for Study BA058-05-005 will
serve as the Visit 10 orthostatic blood pressure for Study BA058-05-003. Blood
pressure (mmHg; measured in the same arm at each visit) and pulse rate (bpm)
will be measured after five minutes in the supine position. Immediately
following this measurement, blood pressure will be measured again after three
minutes in the standing position.

 

7.1.6                     Electrocardiogram

 

A twelve-lead supine electrocardiograms (ECGs) will be performed and the
following ECG parameters will be recorded: rhythm, heart rate, PR interval, QRS
duration and QT/QTc.

 

The Day 1 ECG measurement for Study BA058-05-005 will serve as the Visit 10 ECG
measurement for Study BA058-05-003. An ECG will also be obtained at Month 6.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

23

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

7.1.7                     Clinical Laboratory Evaluations

 

Clinical laboratory evaluations will be performed by a central laboratory. Prior
to starting the study, the Sponsor (or its designee) will provide each
Investigator with copies of the appropriate laboratory certifications and normal
ranges for all laboratory parameters to be performed by that laboratory.

 

The blood and urinalysis samples are to be obtained under fasting conditions
(NPO for 8 hours; water is acceptable) in the morning of each scheduled study
visits on Day 1 and Months 6, 12, 18, and 24.

 

All clinically significant laboratory abnormities indicating an adverse event
will be followed up by repeat testing and further investigated as necessary,
according to the judgment of the Investigator.

 

7.1.8                     Clinical Chemistry and Urinalysis (Dipstick)

 

Clinical chemistry and dipstick urinalysis will be performed on Day 1 and at
Months 6, 12, 18, and 24. Urinalysis will be performed using samples freshly
voided during the clinic visit. If there are positive findings noted on the
dipstick, a urine microscopic examination will be performed. The following tests
will be performed:

 

Serum Chemistry

·

Sodium

 

·

Potassium

 

·

Chloride

 

·

Inorganic phosphorus

 

·

Albumin

 

·

Total protein

 

·

Glucose

 

·

Blood urea nitrogen (BUN)

 

·

Creatinine

 

·

Uric acid

 

·

Aspartate aminotransferase (AST)

 

·

Alanine aminotransferase (ALT)

 

·

Gamma-glutamyltranspeptidase (GGT)

 

·

Creatine phosphokinase (CPK)

 

·

Alkaline phosphatase

 

·

Total bilirubin

 

·

Lactate dehydrogenase (LDH)

 

·

Cholesterol

 

·

Triglycerides

 

·

Total calcium

Urinalysis

·

pH

 

·

Glucose

 

·

Protein

 

·

Ketones

 

·

Bilirubin

 

·

Blood

 

·

Urobilinogen

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

24

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

 

·

Specific gravity

 

·

Nitrite

 

·

Leukocytes

 

7.1.9                     Hematology

 

Hematology testing will be performed on Day 1 and at Months 6, 12, 18, and 24.
The following tests will be performed:

 

Hematology:

·

Hemoglobin

 

·

Hematocrit

 

·

WBC count with differential in absolute counts

 

·

RBC count

 

·

Mean corpuscular volume (MCV)

 

·

Mean corpuscular hemoglobin concentration (MCHC)

 

·

Mean corpuscular hemoglobin (MCH)

 

·

Platelet count

 

7.1.10              Coagulation

 

Coagulation testing will be performed on Day 1 and at Months 6 and 24. The
following tests will be performed:

 

 

·

Prothrombin time (PT)

 

·

Partial thromboplastin time (PTT)

 

7.1.11              24-Hour Urine Collection

 

The 24-hour urine collection is to be begun the day before the Day 1 and Month 6
visits. If a sample was not able to be collected on the day prior to the Day 1
visit (i.e., if the subject had not yet signed the ICF for study participation),
a 24-hour urine sample must be collected on the day prior to the Month 3 visit.
Subjects are to be instructed to begin the urine collection by discarding the
first morning void (~6 a.m.) the day prior to the scheduled clinic visit and to
then collect their urine for 24 hours. A final void is to be collected at the
end of the 24-hour period and the urine collection transported to the clinic by
the subject. The 24-hour urinalysis will be used to measure urinary calcium and
urinary creatinine.

 

7.1.12              Bone Mineral Density

 

All subjects will have bone mineral density measurements (BMD) taken via DXA at
Months 6, 12, 18, and 24. The End-of-Treatment (Visit 9) bone mineral density
tests for Study BA058-05-003 will serve as the baseline BMD measurements for
Study BA058-05-005.

 

DXAs will be performed on the hip (femoral neck) and spine (L1-4). The spinal
DXA is to be taken in the postero-anterior (PA) projection with any subsequent
spinal DXA to be taken in the same projection. Subjects who underwent wrist DXAs
in Study BA058-05-003 will also have wrist DXAs performed at Months 6, 12, 18,
and 24. The same side of the hip and wrist that were used in Study BA058-05-003
must be used for the DXA scan, and the same scanner should be used throughout
the study, when possible.

 

If the independent radiologist identifies any patient who shows a continuing
significant deterioration from the Day 1 assessment of Study BA058-05-005 (>7%)
of BMD at spine or hip during the study, the study physician will be notified,
the assessment will be repeated

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

25

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

and, if confirmed, the patient will be discontinued from the study. The study
physician will make this determination on the basis of the centrally read DXA
relative to the baseline measurement in consultation with the Sponsor Medical
Monitor.

 

7.1.13              Serum Markers of Bone Metabolism

 

Blood samples to measure bone markers will be taken on Day 1 and at Months 6,
12, 18 and 24. The results of the bone markers will be reported in the same
subset of subjects reported on for Study BA058-05-003.

 

The following markers of bone formation will be measured:

 

·                 Serum N-terminal propeptide of type I procollagen (PINP);

 

·                 Serum bone-specific alkaline phosphatase (BSAP);

 

·                 Serum osteocalcin.

 

The following marker of bone resorption will be measured:

 

·                  Serum C-telopeptides of type 1 collagen crosslinks (CTX).

 

7.1.14              Clinical and Radiologic Evaluation of Fractures

 

Subjects will undergo protocol directed antero-posterior and lateral radiographs
of the lumbar and thoracic spines at Month 6 and Month 24. The End-of-Treatment
(Visit 9) clinical and radiological evaluation of fractures for Study
BA058-05-003 will serve as the baseline assessments for Study BA058-05-005.
Subjects will also be clinically evaluated for non-vertebral fractures (wrist,
hip, rib, etc.) that occur de novo during the Treatment Period. Documentation
should be obtained on all de novo fractures that occur during the Treatment
Period. This documentation should be maintained in the source documents.

 

All radiographs will be viewed and assessed centrally by a blinded, independent
assessor (radiologist) on the basis of existing baseline and study-acquired
vertebral deformity. Fractures will be assessed according to the severity scale
of Genant (1993). A second blinded radiologist will confirm the assessment of
the first reviewer for all subject radiographs in which an incident fracture has
been identified. In the case of any disagreement, a third consensus assessment
will be made to adjudicate the incident fracture.

 

Fractures identified during the study will not be recorded as AEs unless the
subject is hospitalized, the fracture is complicated, or the Investigator
considers the fracture to be unrelated to the subject’s underlying osteoporosis.
All fractures (vertebral and non-vertebral) will be identified and evaluated as
part of the disease assessment and will be documented in the fracture page of
the case report form and source documents.

 

7.1.15              Abaloparatide Antibody Assessments

 

The occurrence of anti-drug antibodies will be assessed at the completion of the
initial six months of the study. Serum samples will be drawn at Month 6. Any
subject who tests positive, or has previously tested positive for antibodies
will be retested at six month intervals until the antibody titer is negative. At
the completion of the 24 months of the study, if the subject is still antibody
positive, the subject will sign a new consent form to allow the antibody draws
to continue. Exact procedures for collection, preparation, storage, and shipping
of these samples will be detailed in a separate document. During the 24 months
of the study, the actual time and date of each blood collection will be recorded
on the

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

26

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

appropriate source document and in the eCRF. Information on antibodies collected
subsequent to the 24 months of the present study will be collected in a paper or
electronic CRF.

 

7.1.16              Subject Diaries

 

A weekly diary will be completed by the subject beginning on the Day 1 visit and
continuing until the last day of Month 24. This diary will capture missed doses
of vitamin D, calcium and alendronate. The weekly diary will be reviewed at each
study visit.

 

7.1.17              Activity and Diet

 

Subjects who qualify for enrollment in the study will have no restrictions
placed on their usual level of activity or on their usual diet, unless directed
by the treating physician for medically justified reasons.

 

8.0                               ADVERSE EVENTS AND SAFETY EVALUATION

 

Timely, accurate, and complete reporting and analysis of safety information from
clinical studies are crucial for the protection of subjects, Investigators and
the Sponsor, and is mandated by Regulatory Agencies worldwide. All clinical
trials sponsored by RADIUS will be conducted in accordance with Standard
Operating Procedures (SOPs) that have been established to conform to regulatory
requirements worldwide to ensure appropriate reporting of safety information.

 

8.1                               Definitions, Documentation, and Reporting

 

8.1.1                     Adverse Event Definition

 

An adverse event (AE) is any untoward medical occurrence in a subject
administered a pharmaceutical product, which does not necessarily have a causal
relationship with the treatment. An AE can be any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of the study drug, whether or not it is considered to be
study drug related. This includes any newly occurring event or previous
condition that has increased in severity or frequency since the administration
of study drug.

 

8.1.2                     Serious Adverse Event Definition

 

A serious adverse event (SAE) is any adverse event, occurring at any dose and
regardless of causality that:

 

·                  Results in death.

 

·                  Is life-threatening. Life-threatening means that the subject
was at immediate risk of death from the reaction as it occurred, i.e., it does
not include a reaction which hypothetically might have caused death had it
occurred in a more severe form.

 

·                  Requires in-patient hospitalization or prolongation of
existing hospitalization. Hospitalization admissions and/or surgical operations
scheduled to occur during the study period, but planned prior to study entry are
not considered AEs if the illness or disease existed before the subject was
enrolled in the trial. Provided that the illness/disease did not deteriorate in
an unexpected manner during the trial (e.g., surgery performed earlier than
planned).

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

27

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

·                  Results in persistent or significant disability/incapacity.
Disability is defined as a substantial disruption of a person’s ability to
conduct normal life functions.

 

·                  Is a congenital anomaly/birth defect. This includes any
anomaly detected at or after birth, or any anomaly that results in fetal loss.

 

·                  Is an important medical event. An important medical event is
an event that may not result in death, be life-threatening, or require
hospitalization, but may be considered an SAE when, based upon appropriate
medical judgment, it may jeopardize the subject and may require medical or
surgical intervention to prevent one of the outcomes listed in the definitions
for SAEs. Examples of such medical events include allergic bronchospasm
requiring intensive treatment in an emergency room or at home, blood dyscrasias
or convulsions that do not result in in-patient hospitalization, or the
development of drug dependency or drug abuse.

 

Clarification should be made between the terms “serious” and “severe” since they
are not synonymous. The term “severe” is often used to describe the intensity
(synonym: severity) of a specific event (as in mild, moderate, or severe
myocardial infarction); the event itself, however, may be of relatively minor
medical significance (such as a severe headache). This is not the same as
“serious,” which is based on subject/event outcome or action criteria described
above and are usually associated with events that pose a threat to a subject’s
life or functioning. A severe adverse event does not necessarily need to be
considered serious. For example, persistent nausea of several hours duration may
be considered severe nausea but not an SAE. On the other hand, a stroke
resulting in only a minor degree of disability may be considered mild, but would
be defined as an SAE based on the above noted criteria. Seriousness (not
severity) serves as a guide for defining regulatory reporting obligations.

 

8.2                               Monitoring of Adverse Events and Period of
Observation

 

All AEs will be monitored until they are resolved or have become chronic or
stable. AEs and SAEs will be recorded on the case report forms starting from the
time of subject entry from Day 1 of the study until the final study visit (Month
24). Any SAEs that occur at any time after completion of the study, which the
Investigator considers to be related to study drug, must be reported to the
Sponsor or its designee.

 

8.3                               Procedures for Recording and Reporting AEs and
SAEs

 

All adverse events spontaneously reported by the subject and/or in response to
an open question from study personnel or revealed by observation, physical
examination or other diagnostic procedures must be recorded in the source
document and on the appropriate page of the case report form. Any clinically
relevant deterioration in laboratory assessments or other clinical findings is
considered an adverse event and must be recorded on the appropriate pages of the
case report form. When possible, signs and symptoms indicating a common
underlying pathology should be noted as one comprehensive event.

 

All SAEs that occur during the course of the study, as defined by the protocol,
must be reported by the Investigator to the Study Safety Officer by completing
and transmitting the SAE Form within one working day from the point in time when
the Investigator becomes aware of the SAE. In addition, all SAEs including all
deaths, which occur up to and including 30 days after administration of the last
dose of study drug, must be reported to the Study Safety Officer within one
working day. All SAEs and deaths must be reported

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

28

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

whether or not considered causally related to the study drug. SAE forms will be
provided to the study site. The information collected will include a minimum of
the following: Subject number, a narrative description of the event, and an
assessment by the Investigator as to the intensity of the event, and relatedness
to study drug. Follow-up information on the SAE may be requested by the CRO, the
Study Safety Officer or the Sponsor Medical Monitor. Contact information for
reporting SAEs to the Study Safety Officer is provided on the SAE form.

 

It is the responsibility of the Investigator to promptly notify the
Institutional Review Board (IRB)/Independent Ethics Committee (IEC) of all
serious adverse drug reactions involving risk to human subjects in accordance
with the requirements of the IRB/IEC. An unexpected event is one that is not
reported in the Investigator’s Brochure.

 

Planned hospital admissions or surgical procedures for an illness or disease
that existed before the subject was enrolled in the trial or before study drug
was given are not to be considered AEs unless they occur at a time other than
the planned date.

 

Fractures identified during the study are not to be recorded as AEs unless the
subject is hospitalized, the fracture is complicated, or the Investigator
considers the fracture to be unrelated to the subject’s underlying osteoporosis.
All fractures will be identified and evaluated as part of the disease assessment
and will be documented in the case report forms and source documents.

 

For both serious and non-serious adverse events, the Investigator must determine
the intensity of the event and the relationship of the event to study drug
administration. Intensity for each AE will be defined according to the following
criteria:

 

Intensity

 

Definition

 

 

 

Mild

 

Awareness of sign or symptom, but easily tolerated.

 

 

 

Moderate

 

Discomfort enough to cause interference with normal daily activities.

 

 

 

Severe

 

Inability to perform normal daily activities

 

If the intensity of an adverse event changes within a day, the maximum intensity
should be recorded. If the intensity changes over a longer period of time, the
changes should be recorded as separate events (having separate onset and stop
dates for each intensity).

 

Relationship to study drug administration will be determined by the Investigator
according to the following criteria:

 

Relationship

 

Definition

 

 

 

None

 

No relationship between the event and the administration of study drug. The
event is related to other etiologies, such as concomitant medications or
subject’s clinical state.

 

 

 

Unlikely

 

The current state of knowledge indicates that a relationship to study drug is
unlikely or the temporal relationship is such that study drug would not have had
any reasonable association with the observed event.

 

 

 

Possible

 

A reaction that follows a plausible temporal sequence from administration of the
study drug and follows a known response pattern to the suspected study drug. The
reaction might have

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

29

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

 

 

been produced by the subject’s clinical state or other modes of therapy
administered to the subject.

 

 

 

Probable

 

A reaction that follows a plausible temporal sequence from administration of the
study drug and follows a known response pattern to the suspected study drug. The
reaction cannot be reasonably explained by the known characteristics of the
subject’s clinical state or other modes of therapy administered to the subject.

 

For the purpose of safety analyses, all AEs that are classified with a
relationship to study medication administration of possible or probable will be
considered treatment-related events.

 

8.4                               Rules for Suspension of the Study

 

As this is an extension study using approved alendronate products it is not
anticipated that the study will need to be suspended, and therefore, suspension
rules are not assigned. In the event that the prior study (Study BA058-05-003)
is suspended, the circumstances of the Study BA058-05-003 suspension will be
considered to determine if this study, Study BA058-05-005, should be suspended
as well.

 

9.0                               STATISTICAL PROCEDURES

 

The primary objective of this study is to evaluate data obtained following six
months of treatment with alendronate, in subjects who have previously received
18 months of blinded treatment with Abaloparatide-SC/Placebo. Safety data will
be obtained with clinical, laboratory and radiologic assessment. Following the
initial six months of treatment in this study, subjects will then enter the
long-term observational phase of this study during which the subjects will
continue to receive alendronate treatment for an additional 18 months.

 

The specific objectives of this study are to:

 

·                  Provide additional information on safety in study subjects
receiving six months of treatment with alendronate following 18 months of
treatment with Abaloparatide-SC/Placebo.

 

·                  Provide information on the vertebral fracture rate of
subjects receiving six months of treatment with alendronate following 18 months
of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on non-vertebral fractures and
BMD change associated with six months of treatment with alendronate following 18
months of treatment with Abaloparatide-SC/Placebo.

 

·                  Provide additional information on BMD change and osteoporosis
status associated with 24 months of treatment with alendronate after 18 months
of treatment with Abaloparatide-SC/Placebo.

 

The analysis performed at six months will be used as a follow-up to the 18 month
fracture endpoint for Study BA058-05-003. Analyses will also be performed
cumulatively at Month 12, 18, and 24 (i.e., Visits 4, 5, and 6). Full details of
the statistical procedures to be used will be provided in the Statistical
Analysis Plan.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

30

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

9.1                          Sample Size

 

As this is an extension study, no formal sample size analysis was performed for
this study. Study data will be tabulated and summarized.

 

9.2                          Randomization, Stratification and Blinding

 

Osteoporosis treatment will be open label and no randomization is required.

 

9.3                          Populations for Analysis

 

All analyses and data summaries will be presented for the Intent-to-Treat (ITT)
or Safety Population. In addition key selected endpoints will also be analyzed
for the mITT and Per Protocol Populations.

 

9.3.1                     ITT (Safety) Population

 

The Safety Population is comprised of all patients who receive one or more doses
of study medication.

 

9.3.2                     Modified Intent-to-Treat Population

 

The Modified ITT Population includes all patients with Pretreatment and at least
one post-baseline evaluable radiologic assessments.

 

9.3.3                     Per Protocol Population

 

The Per-Protocol (PP) population includes subjects in the mITT population who
complied with treatment and did not have any protocol violations.

 

A protocol violation is defined as a deviation from basic requirements of the
study protocol, including inclusion and exclusion criteria, concomitant
medication restrictions, or any other protocol requirements that result in a
significant added risk to the study subject or has an impact on the quality of
the data collected or the outcome of the study.

 

A protocol deviation is defined as a deviation from the protocol that does not
impose added risk to the study design or the study subject. The criteria for the
determination of the evaluability of subjects will be defined in the Statistical
Analysis Plan.

 

9.4                          Procedures for Handling Missing, Unused, and
Spurious Data

 

All available data will be included in the data listings and tabulations. Where
appropriate, imputations of values for missing data for primary and secondary
efficacy analyses will be performed as specified in the Statistical Analysis
Plan. All data recorded on the CRF will be included in the data listings that
will accompany the clinical study report.

 

9.5                          Statistical Methods

 

9.5.1                     Statistical Considerations

 

Statistical analysis will focus on safety, fracture incidence, including
vertebral fracture and BMD change following six months of alendronate treatment
in subjects who have previously received 18 months of blinded treatment with
Abaloparatide-SC/Placebo. Additional

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

31

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

analyses will also be cumulatively at Month 12, 18, and 24 (i.e., Visit 4, 5,
and 6). Full details of these analyses will be provided in the Statistical
Analysis Plan.

 

The efficacy and safety analyses performed at six months will be used as a
follow-up to the 18 month fracture endpoint for Study BA058-05-003. Subjects
will be analyzed based upon the randomization assignment in the BA058-05-003
study.

 

9.5.2                     Baseline Comparisons

 

Baseline characteristics, medical history, physical examination, vital signs and
ECG, will be summarized using standard descriptive statistics.

 

9.5.3                     Fractures and BMD Analysis

 

All specified endpoints will be summarized by treatment group and study period
using standard descriptive statistics (n, mean, SD, median, minimum, maximum, or
n and %, as appropriate). The fracture incidence and BMD results from the
additional six months of treatment with alendronate will be analyzed based on
the treatment arm they were randomized to in the BA058-05-003 study. These
analyses will be conducted on all subjects with baseline and post-baseline data.
The analysis performed at six months will be used a follow-up to the 18 month
fracture endpoint for Study BA058-05-003.

 

Vertebral fractures based on radiologic assessments will also be analyzed at
Month 24. Additional analyses for the other endpoints will also be performed
cumulatively at Month 12, 18, and 24 (i.e., Visits 4, 5, and 6). Full details of
these analyses will be provided in the Statistical Analysis Plan.

 

9.5.4                     Safety Analysis

 

Data will be summarized and tabulated based on the enrolled population for this
Extension Study. All subjects enrolled in the Extension Study will be included
in the safety analysis that will be performed on the following parameters:

 

·                  Incidence and severity of AEs;

 

·                  Pathological changes in hematology, chemistry and urinalysis
data based on normal ranges supplied by the clinical laboratory, if applicable;

 

Safety assessments for changes in physical examination, vital signs, ECG, and
laboratory tests will be descriptively summarized by treatment and study
periods. The results of anti-BA058 testing will be summarized. Concomitant
medication classes will be categorized using World Health Organization (WHO)
drug dictionary and summarized by number and percent of subjects using each
class by treatment group. All treatment emergent adverse events (TEAEs) will be
coded for system organ class (SOC) and preferred term (PT) using MedDRA and the
number (%) of subjects experiencing each AE (SOC/PT) will be summarized by
treatment, relationship to treatment, and severity. All serious adverse events
(SAE) will be listed and the number (%) of subjects with an SAE presented by
treatment group.

 

Similar safety analyses will be conducted cumulatively at Months 12, 18, and 24
(i.e., Visits 4, 5, and 6). Full details of these analyses will be provided in
the Statistical Analysis Plan.

 

9.5.5                     Procedures for Reporting Deviations to Original
Statistical Analysis Plan

 

All deviations from the original statistical analysis plan will be provided in
the final clinical

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

32

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

study report.

 

9.6                          Data Oversight

 

9.6.1                     Central Review of Radiographs and DXA Scans

 

All radiographs will be viewed and assessed by a blinded, independent assessor
(radiologist) on the basis of existing baseline and study-acquired vertebral
deformity, and fractures will be assessed according to the method of Genant. A
second blinded radiologist will review the assessment of the first reviewer for
all subject radiographs in which an incident fracture has been identified. In
the case of any disagreement, a third consensus assessment will be made to
adjudicate the incident fracture. All study DXA scans will also be evaluated
centrally by a blinded independent reviewer. The primary objective of the
independent review is to provide objective data to determine the treatment
benefit as demonstrated on the pertinent radiologic and clinical data associated
with this study.

 

10.0                   ADMINISTRATIVE REQUIREMENTS

 

10.1                   Good Clinical Practice

 

This study will be conducted in accordance with the International Conference on
Harmonization (ICH) for Good Clinical Practice (GCP) and the appropriate
regulatory requirements. The Investigator will be thoroughly familiar with the
appropriate use of the study medication as described in the protocol and the
Investigator’s Brochure. Essential clinical documents will be maintained to
demonstrate the validity of the study and the integrity of the data collected.
The Investigator/institution should establish master files at the beginning of
the study which will be maintained and updated during the study and retained
thereafter according to the appropriate regulations.

 

10.2                   Ethical Considerations

 

The study will be conducted in accordance with ethical principles founded in the
Declaration of Helsinki. The Institutional Review Board (IRB)/Independent Ethics
Committee (IEC) will review all appropriate study documentation in order to
safeguard the rights, safety and well-being of the subjects. The study can only
be conducted at study sites where IRB/IEC approval has been obtained. The
protocol, informed consent form, Investigator’s Brochure, advertisements (if
applicable), and all other forms of information given to subjects will be
provided to the IRB/IEC by the Investigator. In addition, reports on the
progress of the study will be submitted to the IRB/IEC by the Investigator at
the appropriate intervals.

 

10.3                   Subject Information and Informed Consent

 

Each subject (or a legally authorized representative) must give written informed
consent prior to any new study-specific procedures being conducted. It is the
responsibility of the Investigator to ensure written informed consent is
obtained from each subject participating in this study after an explanation of
the objectives, methods, discomforts and potential risks of the study has been
provided. The Investigator (or study personnel) must also explain to each
subject that he/she is free to refuse participation in the study or to withdraw
from it at any time. Each subject will also be told that his/her records may be
examined by competent authorities and authorized persons but that personal
information will be treated as strictly confidential and will not be publicly
available.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

33

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

The informed consent form must be in accordance with the Declaration of
Helsinki, ICH and GCP guidelines, and be approved by the Sponsor and the
IRB/IEC. State or local laws may require additional information. Each subject
(or his/her legally authorized representative) must sign and be given a copy of
the informed consent form. Each subject’s signed informed consent form must be
maintained by the Investigator and be readily available for review by the
Sponsor (or its designee) or the Regulatory Authorities.

 

10.4                   Protocol Compliance

 

The Investigator will conduct this study in compliance with the protocol
provided by the Sponsor and given approval/favorable opinion by the IRB/IEC and
the appropriate Regulatory Authority(ies). Changes to the protocol will not be
made without agreement of the Sponsor Medical Monitor. All changes to the
protocol will require IRB/IEC approval prior to implementation, except when
necessary to eliminate an immediate hazard to study subjects or when the change
involves only logistical or administrative aspects of the study (e.g., change in
Sponsor Medical Monitor or telephone number). The IRB/IEC may provide, if
applicable regulations permit, expedited review and approval/favorable opinion
for minor changes in ongoing studies. The Sponsor will submit all protocol
changes to the appropriate Regulatory Authority in accordance with the governing
regulations.

 

In situations requiring a departure from the protocol, the Investigator or other
physician in attendance will contact the Sponsor Medical Monitor by telephone,
e-mail or fax. If possible, this contact will be made before implementing any
departure from the protocol. In all cases, contact with the Sponsor Medical
Monitor must be made as soon as possible in order to review the situation and
agree on an appropriate course of action. The case report form and source
document will describe any departure from the protocol and the circumstances
requiring it.

 

10.5                   Case Report Form Completion

 

eCRFs will be developed to collect information obtained during this study. It is
the Investigator’s responsibility to ensure that the e-CRFs are completed for
each subject enrolled in this study and for the accuracy, completeness,
legibility and timeliness of the data reported in each e-CRF. Data for subjects
who are screened but not enrolled into the study because they do not meet study
criteria or do not complete all screening procedures, should be recorded in the
e-CRF.

 

eCRFs will be completed and any corrections of data will be made according to
procedures provided by the Sponsor (or designee).

 

10.6                   Source Documents

 

Source documents are defined as original documents, data and records. This may
include hospital records, clinical and office charts, laboratory
data/information, work sheets, subjects’ diaries or evaluation checklists,
pharmacy dispensing and other records, recorded data from automated instruments,
microfiches, photographic negatives, microfilm or magnetic media, ECG printouts,
and/or x-rays.

 

The Investigator(s)/institution(s) will permit trial-related monitoring,
audits, IRB/IEC review, and regulatory inspection(s), providing direct access to
source data documents.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

34

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

10.7                   Study Monitoring

 

The Sponsor (or its designee) will ensure that the study is monitored in
accordance with ICH-GCP Guidelines. Monitoring is the act of overseeing the
progress of a clinical trial and of ensuring that it is conducted, recorded, and
reported in accordance with the protocol, standard operating procedures, Good
Clinical Practice, and the applicable regulatory requirements and that the study
data are accurate, complete and verifiable from source data. All study
documentation and other source data will be made available to the Sponsor (or
its designee), the IRB and to Regulatory Authorities for inspection upon
request.

 

10.8                   On-Site Audits

 

Representatives of the IRB or the Sponsor (or designee) may visit the study site
to carry out an audit of the study in compliance with regulatory guidelines and
company policy. Such audits will require access to all study records including
source documents, CRFs, and other study documents. Direct access to these study
records must be guaranteed by the Investigator, who must provide support for
these activities at all times.

 

Similar auditing procedures may also be conducted by agents of any Regulatory
Authority reviewing the results of this study. The Investigator/institution
should immediately notify the Sponsor if they have been contacted by a
Regulatory Authority concerning an upcoming inspection.

 

10.9                   Drug Accountability

 

Accountability for the study medication at the study site is the responsibility
of the Investigator. Drug accountability will be performed only on alendronate,
calcium and vitamin D. The Investigator will ensure that the study medication is
used only in accordance with this protocol. Where allowed, the Investigator may
choose to assign some of the study medication accountability responsibilities to
qualified study personnel.

 

Study medication accountability records indicating the delivery date to the
study site, inventory at the study site and dispensing/use will be maintained.
These records will adequately document that the study medications were dispensed
and returned as specified in the protocol. Accountability records will include
dates, quantities, and subject numbers. The Sponsor (or its designee) will
review study medication accountability records at the study site on an ongoing
basis during the study. All used and unused study medication must be
inventoried, accounted for, and approved by the Sponsor (or its designee) prior
to destruction. If the site is not capable of study drug disposal/destruction,
the Sponsor will arrange for an alternative method. Records of disposal must be
maintained with the study records.

 

10.10            Record Retention

 

The Investigator will maintain all study records according to ICH/GCP and
applicable regulatory requirements. Essential documents must be retained for two
years after the final marketing approval in an ICH region or at least two years
have elapsed since the discontinuation of clinical development of the study
medication. It is the responsibility of the Sponsor to inform the Investigator
of when these documents can be destroyed. In addition, all subject medical
records and other source documentation will be kept for the maximum time
permitted by the hospital, institution or medical practice.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

35

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

The Investigator/institution will take measures to prevent accidental or
premature destruction of these documents. If the responsible Investigator
retires, relocates, or for other reasons withdraws from the responsibility of
keeping the study records, custody must be transferred to a person who will
accept the responsibility. The Sponsor must be notified in writing of the name
and address of the new custodian.

 

10.11            Study Termination

 

This study may be terminated at any time by the Sponsor if there is sufficient
reasonable cause. Circumstances that may warrant termination include, but are
not limited to:

 

·                  Determination of unexpected, significant, or unacceptable
risk to subjects.

 

·                  Failure of enrollment

 

·                  Administrative reasons

 

·                  Plans to modify, suspend or discontinue the development of
the study drug.

 

In addition, individual study sites may be terminated from study participation
for reasons including, but not limited to the following:

 

·                  Failure to enter subjects at an acceptable rate.

 

·                  Insufficient adherence to protocol requirements.

 

·                  Incomplete and/or non-evaluable data.

 

In all cases, the terminating parties will provide written notification
documenting the reason for study termination to all the relevant parties.

 

Should the study or an individual site be prematurely closed, all study
materials (completed, partially completed, and blank CRFs, study drug, etc.)
must be returned to the Sponsor (or its designee).

 

10.12            Liability and Insurance

 

The Sponsor has subscribed to an insurance policy covering, in its terms and
provisions, its legal liability for injuries caused to participating persons and
arising out of this research performed strictly in accordance with the
scientific protocol as well as with applicable law and professional standards.

 

11.0                   USE OF INFORMATION AND PUBLICATION OF STUDY FINDINGS

 

11.1                   Use of Information

 

All information regarding BA058 supplied by the Sponsor (or its designee) to the
Investigator is privileged and confidential information. The Investigator agrees
to use this information to accomplish the study and will not use it for other
purposes without prior consent from the Sponsor.

 

The information developed during the conduct of this clinical study is also
considered confidential and will be used by the Sponsor in connection with the
development of BA058. This information may be disclosed as deemed necessary by
the Sponsor to other clinical Investigators, other pharmaceutical companies, and
to Regulatory Authorities. To allow for the use of the information derived from
this study and to ensure complete and thorough

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

36

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

analysis, the Investigator is obligated to provide the Sponsor (or its designee)
with complete study results and all data developed in this study and to allow
direct access to source data/documents for study-related monitoring,
audits, IRB/IEC review, and regulatory inspection.

 

11.2                   Publication

 

Results of this study may not be published prior to the completion of this study
and completion of the formal clinical study report and other required regulatory
reports and documents.

 

It is anticipated that the results of this study will be presented at scientific
meetings and/or published in a peer reviewed scientific or medical journal. A
Publications Committee composed of Investigators participating in the study and
representatives from the Sponsor as appropriate will be formed to oversee the
publication of the study results, which will reflect the experience of all
participating study centers.

 

Subsequently, individual Investigators may publish results from the study in
compliance with their agreement with the Sponsor. A pre-publication manuscript
must be provided to the Sponsor at least 30 days prior to the submission of the
manuscript to a publisher. Similarly, the Sponsor will provide any company
prepared manuscript to the Investigators for review at least 30 days prior to
submission to a publisher.

 

The Investigator shall comply with the policy of the Sponsor regarding
confidential or proprietary information in any such paper and agrees to withhold
publication of same for an additional 60 days in order to permit the Sponsor to
obtain patent or other proprietary rights protection, if the Sponsor deems it
necessary.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

37

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

12.0                        INVESTIGATOR AGREEMENT

 

To be completed by the Investigator

 

I have read Protocol BA058-05-005: “An Extension Study to Evaluate 24 Months of
Standard-of-Care Osteoporosis Management Following Completion of 18 Months of
BA058 or Placebo Treatment in Protocol BA058-05-003”.

 

I agree to conduct the study as detailed herein and in compliance with ICH
Guidelines for Good Clinical Practice and applicable regulatory requirements and
to inform all who assist me in the conduct of this study of their
responsibilities and obligations.

 

The signature below constitutes my agreement to the contents of this protocol.

 

 

 

 

Signature of Principal Investigator

 

Date

 

 

 

 

 

 

Principal Investigator (print)

 

 

 

Signature of Sponsor’s Medical Officer (where applicable)

 

 

/s/ Lorraine Fitzpatrick

 

24 Aug 15

Lorraine Fitzpatrick, MD

 

Date

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

38

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

13.0                   REFERENCES

 

Balena R, Toolan BC, Shea M, Markatos A, Myers ER, Lee SC, Opas EE, Seedor JG,
Klein H, Frankenfield D, Quartuccio H, Fiovanti C, Clair J, Brown E, Hayes WC,
Rodan GA. The effects of 2-year treatment with the aminobisphosphonate
alendronate on bone metabolism, bone histomorphometry, and bone strength in
ovariectomized nonhuman primates. J Clin Invest 1993; 92:2577-2586.

 

Balena R, Markatos A, Seedor JG, Gentile M, Stark C, Peter CP, Rodan GA.
Long-term safety of the aminobisphosphonate alendronate in adult dogs. II
Histomorphometric analysis of the L5 vertebrae. J Pharmacol Exp Ther 1996;
276(1):277-83.

 

Black DM, Bilezikian JP, Ensrud KE, Greenspan SL, Palermo L, Hue T, Lang TF,
McGowan JA, Rosen CJ. One year of alendronate after one year of parathyroid
hormone (1-84) for osteoporosis. N Engl J Med 2005; 353(6):555-565.

 

Bone HG, Hosking D, Devogelaer JP, Tucci JR, Emkey RD, Tonito RP,
Rodriguez-Portales JA, Downs RW, Grupta J, Santora AC, Liberman UA, Alendronate
Phase III Osteoporosis Treatment Study Group. Ten years’ experience with
alendronate for osteoporosis in postmenopausal women. N Eng J Med 2004;
350(12):1189-99.

 

Devogelaer JP, Broll H, Correa-Rotter R, Coming DC, De Deuxchaisnes CN, Geusens
P, Hosking D, Jaeger P, Kaufman JM, Leite M, Leon J, Liberman U, Menkes CJ,
Meunier PJ, Reid I, Rodriguez J, Romanowicz A, Seeman E, Vermeulen A, Hirsch LJ,
Lombardi A, Plezia K, Santora AC, Yates AJ, Yuan W. Oral alendronate induces
progressive increases in bone mass of the spine, hip and total body over 3 years
in postmenopausal women with osteoporosis. Bone 1996; 18(2):141-50.

 

EMEA. Guideline on the evaluation of medicinal products in the treatment of
primary osteoporosis. 2007.

 

FDA. Guidelines for preclinical and clinical evaluation of agents used in the
prevention or treatment of postmenopausal osteoporosis. 1994.

 

FDA. Draft guidance: Development of parathyroid hormone for the prevention and
treatment of osteoporosis. 2000.

 

Fosamax® Prescribing Information. Whitehouse Station, NJ: Merck Sharp & Dohme
Corp.; 2012.

 

Genant HK, Wu CY, van KC, and Nevitt MC. Vertebral fracture assessment using a
semiquantitative technique. J Bone Miner Res 1993; 8:1137-1148.

 

Guidance for Industry. E6 Good Clinical Practice: Consolidated Guidance.
U.S.Department of Health and Human Services, Food and Drug Administration.
April 1996.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

39

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Gullberg B, Johnell O, Kanis JA. World-wide projections for hip fracture.
Osteoporos Int 1997; 7:407-413.

 

Lefage M-H, Balena R, Battle MA, Shea M, Seedor JG, Klein H, Hayes WC, Rodan GA.
Comparison of alendronate and sodium fluoride effects on cencellous and cortical
bone in minipigs. J Clin Invest 1995; 95:2127-2133.

 

Liberman UA, Weiss SR, Broll J, Minne HW, Quan H, Bell NH, Rodriguez-Portales J,
Downs Jr. RW, Dequeker J, Favus M, Seeman E, Recker RR, Capizzi T, Santora AC,
Lombardi A, Shah RV, Hirsch LJ, Karpe DB. Effect of oral alendronate on bone
mineral density and the incidence of fractures in postmenopausal osteoporosis. N
Engl J Med 1995; 333(22):1437-43.

 

Reginster JY, Burlet N. Osteoporosis: still increasing prevalence. Bone 2006;
38(Suppl 1):S4-9.

 

Rittmaster RS, Bolognese M, Ettinger MP, Hanley DA, Hodsman AB, Kendler DL,
Rosen CJ. Enhancement of bone mass in osteoporotic women with parathyroid
hormone followed by alendronate. J Clin Endocrinol Metab 2000; 85(6):2129-34.

 

Rizzoli R, Bonjour JP, and Ferrari SL. Osteoporosis, genetics and hormones. J
Mol Endocrinol 2001; 26:79-94.

 

Tucci JR, Tonino RP, Emkey RD, Peverly CA, Kher U, Santora AC 2nd. Effect of
three years of oral alendroneate treatment in postmenopausal women with
osteoporosis. Am J Med 1996; 101(5):488-501.

 

WHO Scientific Group on the assessment of osteoporosis at primary health care
level. World Health Organization Summary Meeting Report 2007.

 

World Medical Association Declaration of Helsinki. The World Medical
Association, Inc. 2008.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

40

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

14.0        APPENDICES

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

41

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

14.1      Schedule of Visits and Procedures

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

Visit

 

Visit 10 003/

 

2

 

3

 

4

 

5

 

6

 

Study Day/Month:

 

Visit 1(1) 005

 

Month 3

 

Month 6

 

Month 12

 

Month 18

 

Month 24

 

Day

 

1

 

90

 

180

 

360

 

540

 

720

 

Visit Window (Days)

 

N/A

 

± 5

 

± 14

 

± 14

 

± 14

 

± 14

 

Procedure

 

 

 

 

 

 

 

 

 

 

 

 

 

Informed consent

 

X

 

 

 

 

 

 

 

 

 

 

 

Review of entrance criteria

 

X

 

 

 

 

 

 

 

 

 

 

 

Recent health status

 

X

 

X

 

X

 

X

 

X

 

X

 

Vital signs, weight and height measurements(2)

 

X

 

X

 

X

 

X

 

X

 

X

 

Electrocardiogram

 

X

 

 

 

X

 

 

 

 

 

 

 

Urinalysis (dipstick) (3)

 

X

 

 

 

X

 

X

 

X

 

X

 

Chemistry blood collection(4)

 

X

 

 

 

X

 

X

 

X

 

X

 

Hematology blood collection(5)

 

X

 

 

 

X

 

X

 

X

 

X

 

Coagulation blood collection(5)

 

X

 

 

 

X

 

 

 

 

 

X

 

PTH(1-84)

 

 

 

 

 

X

 

 

 

 

 

 

 

25-hydroxy vitamin D level

 

 

 

 

 

X

 

 

 

 

 

 

 

1,25-dihydroxy vitamin D level

 

 

 

 

 

X

 

 

 

 

 

 

 

Serum markers of bone metabolism(5)

 

X

 

 

 

X

 

X

 

X

 

X

 

BA058 antibody levels(6)

 

 

 

 

 

X

 

 

 

 

 

 

 

24-hour urine collection (for calcium: creatinine and creatinine clearance)(7)

 

X

 

X

(8)

X

 

 

 

 

 

 

 

Clinical and radiologic (spine, lumbar and thoracic vertebrae) fracture
assessments

 

 

 

 

 

X

 

 

 

 

 

X

 

Clinical assessment of de novo fractures(9)

 

 

 

 

 

 

 

X

 

X

 

 

 

Bone mineral density of hip and spine by DXA(10)

 

 

 

 

 

X

 

X

 

X

 

X

 

Bone mineral density of wrist by DXA(11)

 

 

 

 

 

X

 

X

 

X

 

X

 

Calcium and vitamin D supplements

 

 

 

Daily

 

Alendronate administration (if applicable)

 

 

 

Dosing as per prescribing information

 

Study medication resupply (if applicable)

 

 

 

X

 

X

 

X

 

X

 

 

 

Subject diary review(12)

 

 

 

X

 

X

 

X

 

X

 

X

 

Document adverse events and concomitant medications

 

 

 

Daily

 

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

42

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

--------------------------------------------------------------------------------

(1) The procedures for the Follow-up visit (Visit 10) for Study BA058-05-003
will serve as the procedures performed at Day 1 (for Study BA058-05-005). The
consent form will need to be signed if it was not signed during the
End-of-Treatment Visit (Visit 9) of Study BA058-05-003.

(2) Vital signs (blood pressure, pulse rate, body temperature, and respiration
rate) are to be recorded at each study visit. Only the blood pressure assessment
on Day 1 (Visit 10) needs to be orthostatic. Height is to be measured at each
visit in the standing position using a medical stadiometer. Weight is to be
measured at each visit. Orthostatic blood pressure is to be measured initially
after 5 minutes in the supine position and then again after standing for three
minutes.

(3) All routine urinalysis will be performed on a sample freshly voided during
the clinic visit.

(4) These blood samples are to be obtained under fasting conditions (N.P.O. for
8 hours; water is acceptable) in the morning of each scheduled study visit.

(5) Includes blood samples for PINP, bone-specific alkaline phosphatase, serum
osteocalcin and CTX.

(6) Subjects who remain positive at the 6 month antibody draw will have samples
drawn for antibodies every six months until the antibody titer is negative.

(7) Twenty-four hour urine collection will be used for urinary calcium and
urinary creatinine measurements. Subjects will discard the 1st void and begin a
24-hour urine collection the day prior to the clinic visit.

(8) A 24-hour urine collection will be collected at Month 3 only if a sample was
not collected for the Day 1 (Visit 10).

(9) Documentation should be obtained on all de novo fractures that occur during
the Treatment Period. This documentation should be maintained in the source
documents.

(10) Each DXA for a given subject should be performed on the same machine, and
if available, preferably by the same technician

(11) Each DXA for a given subject should be performed on the same machine, and
if available, preferably by the same technician. Only subjects who had wrist DXA
assessments in Study BA058-05-003 will have wrist DXAs performed.

(12) The subjects will maintain a diary throughout the study to record missed
doses of medication (including supplements) on a weekly basis; the diaries are
to be reviewed with the subject at each study visit.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

43

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

14.2                   Suggested Schedule of Events and Procedures by Study
Visit

 

The purpose of this guide is to provide more detailed instructions for the study
procedures listed in Appendix 14.1. This guide presents the procedures in a
suggested sequence of performance at each study visit. Further information may
be found within the protocol and in other study reference manuals (e.g., ECG,
clinical laboratory sample processing).

 

Of note:

 

·                  Blood and urinalysis samples are to be obtained under fasting
conditions (NPO. for 8 hours; water is acceptable) in the morning of Day 1 and
Months 6, 12, 18, and 24.

 

·                  DXA Scans: Always use the same study-validated machine;
preferably the same technician.

 

·                  The 24-hour urine collection will be started at home the day
before the clinic visit where the collection is required. Subjects will be
instructed to discard the first morning void and begin the collection at least
24 hours before their clinic visit the following day. They will collect all
urine for 24 hours with a final void before coming to the clinic. Routine
urinalyses are to be performed using samples freshly voided during the clinic
visit. Subjects should receive a reminder to initiate their 24-hour urine 2 days
before their scheduled visit.

 

·                  Alendronate for Europe, Hong Kong and the US will be sourced
centrally; alendronate for South America will be sourced locally by the medical
center and reimbursed by the Sponsor.

 

·                  Subjects will be instructed to take the calcium and vitamin D
supplements daily (in the evening with or without food or as otherwise
instructed by the Investigator) until discharge from the study. This is required
until the end of Month 24.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

44

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Definitions of Common Procedures:

 

The terms used in the by-visit schedule that follows are further defined below.

 

Recent health status (document any changes from last visit)

·                  Question subject regarding any new health issues

·                  Question subject regarding any new adverse events

·                  Question subject regarding any new concomitant medications

·                  Question subject regarding any new issues related to ability
to continue with study

Pulse, respiration and temperature:

·                  Pulse rate (beats/minute) taken after approximately five
minutes in the supine position.

·                  Respiration rate (breaths/minute).

·                  Body temperature (°C).

Weight and height measurements:

·                  Weight (kg).

·                  Height (cm) standing measurements are to be performed using
the same medical stadiometer and standardized procedures each time.

Orthostatic blood pressure:

·                  Orthostatic blood pressure (mmHg) (measured in same arm each
time/each visit) is measured after five minutes in the supine position followed
by a measurement taken after 3 minutes in the standing position. Only the blood
pressure assessment on Day 1 (Visit 10) needs to be orthostatic.

ECG

·                  Twelve-lead supine electrocardiogram

·                  Print hard copy for reading by qualified study personnel

·                  More than one ECG may be performed per time-point.

24 hour urine collection

·                  Subject to discard first morning void (suggest 6 a.m.) on day
before clinic visit

·                  Subject to collect urine for approximately 24 hours

·                  Subject to collect final void at end of collection and bring
collection to clinic.

·                  Process for calcium and creatinine

Urinalysis

·                  Obtain under fasting conditions (NPO. except water for 8
hours)

·                  Routine urinalysis is to be performed using a sample freshly
voided during the clinic visit (microscopic examination if positive dipstick).

Review study medication administration procedures with subject

·                  Alendronate should be taken daily, preferably at the same
time each morning/day of the week

Scheduling and instructions for next clinic visit

·                  Schedule visit

·                  Remind subject of any fasting requirements

·                  Provide urine collection instructions and materials as
necessary

·                  Remind subjects to complete the diaries until the end of the
study

Vitamin D and calcium supplements

·                  Vitamin D and calcium supplements are required throughout the
study. Only those supplements supplied as part of study medication may be used
and are to be used at the daily recommended dose (see Section 5.1.2).

·                  Supplements should be taken in the evening, with or without
food as instructed by the Investigator.

·                  At each study visit, assess the subject’s supply and resupply
as necessary.

·                  Drug usage reconciliation is to be performed when a new
supply is provided.

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

45

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Visit 10 for Study BA058-05-003

Day 1 Visit for Study BA058-05-005

Day 1

 

VISIT

 

ACTIVITIES

Day 1

 

Day 1
Visit for
Study
BA058-
05-005
Visit 10
for Study
BA058-
05-003

 

Written informed consent must be obtained

Recent health status

·                  Document any changes since End-of-Treatment visit (Visit 9)
from Study BA058- 05-003

 

Study staff will receive your prior days 24-hour urine sample (if a 24-hour
urine sample was not collected prior to Day 1, the subject must begin a 24-hour
urine sample on the day prior to the Month 3 visit

Subject diary review

·                  Review study medication diary (calcium and vitamin
D)/dispense new diary if necessary

·                  Record deviations in dosing or any AEs in source documents
and CRFs

·                  Collect diaries and enter data into CRF

 

Vital signs, weight and height measurement

Orthostatic blood pressure

ECG

Blood collection: fasting conditions (NPO except water for 8 hours)

·                  Chemistry

·                  Hematology

·                  Coagulation (PT and PTT)

·                  Serum markers of bone metabolism, where applicable

·                  PINP

·                  bone-specific alkaline phosphatase

·                  serum osteocalcin

·                  serum CTX

·                  Urinalysis (Dipstick)

 

Study medication

·                  Dispense three month supply of alendronate

·                  Assess subject’s supply of calcium and vitamin D supplements;
resupply as necessary

·                  Instruct subject to take daily until they are discharged from
the study

 

Scheduling and instructions for next clinic visit

·                  Remind subject to take study medication as instructed

·                  24-hour urine collection: If subjects did not provide a
24-hour urine sample for Visit 1, dispense urine collection container and
instruct subjects to perform 24- hour urine collection beginning the morning 24
hours prior to their next scheduled visit (Month 3)

·                  Remind subject to record study medication use

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

46

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Month 3 Visit for Study BA058-05-005

Day 90 (±5 days)

 

VISIT

 

Activities

Month 3

 

Recent health status

·                  Document any changes since previous visit

 

Study staff will receive the prior days 24 hour urine sample, if applicable

Vital signs, height and weight measurement

Subject diary review

·                  Review study medication diary/dispense new diary if necessary

·                  Record deviations in dosing or any AEs in source documents
and CRFs.

·                  Collect diaries and enter data into CRF

 

Study medication

·                  Dispense three month supply of alendronate

·                  Assess subject’s supply of calcium and vitamin D supplements;
resupply as necessary, instruct subject to take daily until they are discharged
from the study

 

Scheduling and instructions for next clinic visit

·                  24-hour urine collection: Dispense urine collection container
and instruct subjects to perform 24-hour urine collection beginning the morning
24 hours prior to their next scheduled visit (Month 6)

·                  Remind subject to take study medication as instructed

·                  Remind subject to record study medication use

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

47

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Month 6 Visit for Study BA058-05-005

Day 180 (±14 Days)

 

VISIT

 

Activities

Month 6

 

Physical Examination

Recent Health Status

·                  Document any changes from last visit

Collect 24 hour urine sample from subject

Study staff will receive your prior days 24-hour urine sample

·                  Review diary of study medication

·                  Collect diary and enter data into CRF, record dosing
deviations or any AEs in source documents and CRFs

Vital signs, weight and height measurement

ECG

Blood collection: fasting conditions (NPO except water for 8 hours)

·                  Chemistry

·                  Hematology

·                  Coagulation (PT and PTT)

·                  Serum markers of bone metabolism, where applicable

·                  PINP

·                  bone-specific alkaline phosphatase

·                  serum osteocalcin

·                  serum CTX

·                  BA058 antibody levels

·                  Urinalysis (Dipstick)

Clinical and radiologic fracture evaluations

·                  Obtain antero-posterior and lateral radiographs of the lumbar
and thoracic vertebrae

·                  Document any non-vertebral fractures

Bone mineral density

·                  Perform DXA of spine (L1-L4), hip (femoral neck), and wrist
(distal 1/3 radius), where applicable.

Study Medication

·                  Dispense six month supply of alendronate

·                  Assess subject’s supply of calcium and vitamin D supplements,
resupply as necessary

 

Scheduling and instructions for next clinic visit

·                  Remind subject to take study medication as instructed

·                  Remind subject to record study medication use

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

48

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Month 12 Visit for Study BA058-05-005

Day 360 (±5 days)

 

VISIT

 

Activities

Month 12

 

Recent health status

·                  Document any changes since previous visit

 

Vital signs, height and weight measurement

Blood collection: fasting conditions (NPO except water for 8 hours)

·                  Chemistry

·                  Hematology

·                  Serum markers of bone metabolism, where applicable

·                  PINP

·                  bone-specific alkaline phosphatase

·                  serum osteocalcin

·                  serum CTX

·                  Urinalysis (Dipstick)

Bone mineral density

·                  Perform DXA of spine (L1-L4), hip (femoral neck), and wrist
(distal 1/3 radius), where applicable.

 

Clinical fracture assessment: Subject diary review

·                  Review study medication diary/dispense new diary if necessary

·                  Record deviations in dosing or any AEs in source documents
and CRFs.

·                  Collect diaries and enter data into CRF

 

Study medication

·                  Dispense six month supply of alendronate

·                  Assess subject’s supply of calcium and vitamin D supplements;
resupply as necessary, instruct subject to take daily until they are discharged
from the study

 

Scheduling and instructions for next clinic visit

·                  Remind subject to take study medication as instructed

·                  Remind subject to record study medication use

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

49

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Month 18 Visit for Study BA058-05-005

Day 540 (±5 days)

 

VISIT

 

Activities

Month 18

 

Recent health status

·                  Document any changes since previous visit

 

Vital signs, height and weight measurement

Blood collection: fasting conditions (NPO except water for 8 hours)

·                  Chemistry

·                  Hematology

·                  Serum markers of bone metabolism, where applicable

·                  PINP

·                  bone-specific alkaline phosphatase

·                  serum osteocalcin

·                  serum CTX

·                  Urinalysis (Dipstick)

Bone mineral density

·                  Perform DXA of spine (L1-L4), hip (femoral neck), and wrist
(distal 1/3 radius), where applicable.

 

Clinical fracture assessment: Subject diary review

·                  Review study medication diary/dispense new diary if necessary

·                  Record deviations in dosing or any AEs in source documents
and CRFs.

·                  Collect diaries and enter data into CRF

 

Study medication

·                  Dispense six month supply of alendronate

·                  Assess subject’s supply of calcium and vitamin D supplements;
resupply as necessary, instruct subject to take daily until they are discharged
from the study

 

Scheduling and instructions for next clinic visit

·                  Remind subject to take study medication as instructed

·                  Remind subject to record study medication use

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

50

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Month 24 Visit for Study BA058-05-005

Day 720 (±5 days)

 

VISIT

 

Activities

Month 24

 

Recent health status

·                  Document any changes since previous visit

 

Vital signs, height and weight measurement

Subject diary review

·                  Review study medication diary

·                  Record deviations in dosing or any AEs in source documents
and CRFs.

·                  Collect diaries and enter data into CRF

Blood collection: fasting conditions (NPO except water for 8 hours)

·                  Chemistry

·                  Hematology

·                  Coagulation (PT and PTT)

·                  Serum markers of bone metabolism, where applicable

·                  PINP

·                  bone-specific alkaline phosphatase

·                  serum osteocalcin

·                  serum CTX

·                  Urinalysis (Dipstick)

 

Clinical and radiologic fracture evaluations

·                  Obtain antero-posterior and lateral radiographs of the lumbar
and thoracic vertebrae

·                  Document any non-vertebral fractures

 

Bone mineral density

·                  Perform DXA of spine (L1-L4), hip (femoral neck), and wrist
(distal 1/3 radius), where applicable.

 

Study medication

·                  Collect unused study medication

 

Discharge subject from study

·                  Subject is terminated from the study unless adverse events
require further follow through

 

Discuss continuing treatment options

·                  Subjects will receive standard-of-care management according
to their physician

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

51

--------------------------------------------------------------------------------

 

Radius Health, Inc.

 

Confidential

 

14.3      Eastern Cooperative Oncology Group (ECOG) Common Toxicity Criteria

 

Category
Toxicity (units)

 

Grade 0

 

Grade 1

 

Grade 2

 

Grade 3

 

Grade 4

Haematology

 

 

 

 

 

 

 

 

 

 

WBC (x109/L)

 

4

 

3.0 - 3.9

 

2.0 - 2.9

 

1.0 - 1.9

 

< 1.0

Platelets (x109/L)

 

WNL

 

75.0 - normal

 

50.0 - 74.9

 

25.0 - 49.9

 

< 25.0

Haemoglobin (g/L); (mmol/L)

 

WNL

 

100.0 – normal;
6.2 - normal

 

80.0 - 99.0;
 5.0 – 6.1

 

65.0 - 79.0
4.0 – 4.9

 

< 65.0
< 4.0

Granulocytes/ Bands (x109/L)

 

2

 

1.5 - 1.9

 

1.0 - 1.4

 

0.5 - 0.9

 

< 0.5

Lymphocytes (x109/L)

 

2

 

1.5 - 1.9

 

1.0 - 1.4

 

0.5 - 0.9

 

< 0.5

Haemorrhage

 

none

 

mild, no transfusion

 

gross,1 - 2 units transfusion per episode

 

gross, 3 - 4 units transfusion per episode

 

massive, > 4 units transfusion per episode

Coagulation

 

 

 

 

 

 

 

 

 

 

Fibrinogen

 

WNL

 

0.99 - 0.75 x N

 

0.74 - 0.50 x N

 

0.49 - 0.25 x N

 

< 0.25 x N

Prothrombin time(quick)

 

WNL

 

1.01 - 1.25 x N

 

1.26 - 1.50 x N

 

1.51 - 2.00 x N

 

> 2.00 x N

Partial thromboplastin time

 

WNL

 

1.01 - 1.66 x N

 

1.67 - 2.33 x N

 

2.34 - 3.00 x N

 

> 3.00 x N

Metabolic

 

 

 

 

 

 

 

 

 

 

Hyperglycaemia (mmol/L)

 

< 6.4

 

6.4 – 8.9

 

9.0 – 13.9

 

14.0 – 27.8

 

> 27.8 or ketoacidosis

Hypoglycaemia (mmol/L)

 

> 3.6

 

3.6 – 3.1

 

3.0 – 2.3

 

2.2 – 1.7

 

< 1.7

Amylase

 

WNL

 

< 1.5 x N

 

1.5 - 2.0 x N

 

2.1 - 5.0 N

 

> 5.0 x N

Hypercalcaemia (mmol/L)

 

< 2.65

 

2.65 - 2.88

 

2.89 - 3.13

 

3.14 - 3.36

 

> 3.37

Hypocalcaemia (mmol/L)

 

> 2.10

 

2.10 - 1.94

 

1.93 - 1.74

 

1.73 - 1.52

 

< 1.51

Hypomagnesaemia (mmol/L)

 

> 0.58

 

0.58 - 0.48

 

0.47 - 0.36

 

0.35 - 0.24

 

< 0.23

Gastrointestinal

 

 

 

 

 

 

 

 

 

 

Nausea

 

none

 

able to eat reasonable intake

 

intake significantly decreased but can eat

 

no significant intake

 

—

Vomiting

 

none

 

1 episode in 24 hrs

 

2 - 5 episodes in 24 hrs

 

6 - 10 episodes in 24 hrs

 

> 10 episodes in 24 hrs or requiring parenteral support

Diarrhoea

 

none

 

increase of 2 - 3 stools/day over pre-Rx

 

increase of 4 – 6 stools/day, or nocturnal stools, or moderate cramping

 

increase of 7 - 9 stools/day, or incontinence, or severe cramping

 

increase of > 10 stools/day or grossly bloody diarrhoea, or need for parenteral
support

Stomatitis

 

none

 

painless ulcers, erythema, or mild soreness

 

painful erythema, oedema, or ulcers but can eat solids

 

painful erythema, oedema, or ulcers and cannot eat solids

 

requires parenteral or enteral support for alimentation

Liver

 

 

 

 

 

 

 

 

 

 

Bilirubin (N = 17 µmol/L)

 

WNL

 

—

 

< 1.5 x N

 

1.5 - 3.0 x N

 

> 3.0 x N

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

52

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Category
Toxicity (units)

 

Grade 0

 

Grade 1

 

Grade 2

 

Grade 3

 

Grade 4

Transaminase (SGOT, SGPT)

 

WNL

 

2.5 x N

 

2.6 - 5.0 x N

 

5.1 - 20.0 x N

 

> 20.0 x N

Alkaline phosphatase or 5-nucleotidase

 

WNL

 

< 2.5 x N

 

2.6 - 5.0 x N

 

5.1 - 20.0 x N

 

> 20.0 x N

Liver- clinical

 

No change from baseline

 

—

 

—

 

precoma

 

hepatic coma

Kidney, bladder

 

 

 

 

 

 

 

 

 

 

Creatinine

 

WNL

 

< 1.5 x N

 

1.5 - 3.0 x N

 

3.1 - 6.0 x N

 

> 6.0 x N

Proteinuria

 

No change

 

1 (+) or < 0.3 g% or 3 g/L

 

2 - 3 (+) or 0.3-1.0 g% or 3-10 g/L

 

4 (+) or > 1.0 g% or > 10g/L

 

nephrotic syndrome

Haematuria

 

Negative

 

microscopic only

 

gross, no clots no Rx needed

 

gross and clots bladder irrigation

 

requires transfusion or cystectomy

Weight gain/ loss

 

< 5.0%

 

5.0 - 9.9%

 

10.0 - 19.9%

 

20.00%

 

—

Pulmonary

 

 

 

 

 

 

 

 

 

 

Pulmonary

 

none or no change

 

asymptomatic, with abnormality in PFTs

 

dyspnoea on significant exertion

 

dyspnoea at normal level of activity

 

dyspnoea at rest

Cardiac

 

 

 

 

 

 

 

 

 

 

Cardiac arrhythmias

 

none

 

asymptomatic, transient, requiring no therapy

 

recurrent or persistent, no therapy required

 

requires treatment

 

requires monitoring; or hypotension, or ventricular tachycardia or fibrillation

Cardiac function

 

none

 

asymptomatic, decline of resting ejection fraction by less than 20 % of baseline
value

 

asymptomatic, decline of resting ejection fraction by more than 20% of baseline
value

 

mild CHF, responsive to therapy

 

severe or refractory CHF

Cardiac ischaemia

 

none

 

non-specific T- wave flattening

 

asymptomatic, ST and T wave changes suggesting ischaemia

 

angina without evidence of infraction

 

acute myocardial infarction

Cardiac- pericardial

 

none

 

asymptomatic effusion, no intervention required

 

pericarditis (rub, chest pain, ECG changes)

 

symptomatic effusion; drainage required

 

tamponade; drainage urgently required

Hypertension

 

none or no change

 

asymptomatic, transient increase by greater than 20 mmHg (D) or to > 150/100 if
previously WNL. No treatment required.

 

recurrent or persistent increase by greater than 20 mmHG (D) or to > 150/100 if
previously WNL. No treatment required.

 

requires therapy

 

hypertensive crisis

Hypotension

 

none or no change

 

changes requiring no therapy (including transient orthostatic hypotension)

 

requires fluid replacement or other therapy but not hospitalisation

 

requires therapy and hospitalisation; resolves within 48 hrs of stopping the
agent

 

requires therapy and hospitalisation for > 48 hrs after stopping the agent

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

53

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Category

 

 

 

 

 

 

 

 

 

 

Toxicity (units)

 

Grade 0

 

Grade 1

 

Grade 2

 

Grade 3

 

Grade 4

Neurologic

 

 

 

 

 

 

 

 

 

 

Neuro: sensory

 

none or no change

 

mild paraesthesias; loss of deep tendon reflexes

 

mild or moderate objective sensory loss moderate paraesthesias

 

severe objective sensory loss or paraesthesias that interfere with function

 

—

Neuro: motor

 

none or no change

 

subjective weakness; no objective findings

 

mild objective weakness without significant impairment of function

 

objective weakness with impairment of function

 

paralysis

Neuro: cortical

 

none

 

mild somnolence or agitation

 

moderate somnolence or agitation

 

severe somnolence, (>50 % waking hours), agitation, confusion, disorientation or
hallucinations

 

coma, seizures, toxic psychosis

Neuro: cerebellar

 

none

 

slight incoordination, dysdiadochokinesia

 

intention tremor, dysmetria, slurred speech, nystagmus

 

locomotor ataxia

 

cerebellar necrosis

Neuro: mood

 

no change

 

mild anxiety or depression

 

moderate anxiety or depression

 

severe anxiety or depression

 

suicidal ideation

Neuro: headache

 

none

 

mild

 

moderate or severe but transient

 

unrelenting and severe

 

—

Neuro: constipation

 

none or no change

 

mild

 

moderate

 

severe

 

ileus > 96 hrs

Neuro: hearing

 

none or no change

 

asymptomatic, hearing loss on audiometry only

 

tinnitus

 

hearing loss interfering with function but correctable with hearing aid

 

deafness not correctable

Neuro: vision

 

none or no change

 

—

 

—

 

symptomatic subtotal loss of vision

 

blindness

Pain

 

 

 

 

 

 

 

 

 

 

Pain

 

none

 

mild

 

moderate

 

severe

 

reg. narcotics

Skin

 

 

 

 

 

 

 

 

 

 

Skin

 

none or no change

 

scattered macular or papular eruption or erythema that is asymptomatic

 

scattered macular or papular eruption or erythema with pruritus or other
associated symptoms

 

generalised symptomatic macular, papular or vesicular eruption

 

exfoliative dermatitis or ulcerating dermatitis

Alopecia

 

 

 

 

 

 

 

 

 

 

Alopecia

 

no loss

 

mild hair loss

 

pronounced or total hair loss

 

—

 

—

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

54

--------------------------------------------------------------------------------


 

Radius Health, Inc.

 

Confidential

 

Category

 

 

 

 

 

 

 

 

 

 

Toxicity (units)

 

Grade 0

 

Grade 1

 

Grade 2

 

Grade 3

 

Grade 4

Allergy

 

 

 

 

 

 

 

 

 

 

Allergy

 

none

 

transient rash, drug fever

< 38oC (<100.4oF)

 

urticaria, drug fever 38oC (100.4oF), mild bronchospasm

 

serum sickness, bronchospasm requiring parenteral medication

 

anaphylaxis

Local

 

 

 

 

 

 

 

 

 

 

Local

 

none

 

pain

 

pain and swelling with inflammation or phlebitis

 

ulceration

 

plastic surgery indicated

Fever of unknown origin

 

 

 

 

 

 

 

 

 

 

Fever of unknown origin

 

none

 

37.1 - 38.0o C 98.7o- 100.4o F

 

38.1 - 40.0o C 100.5 - 104o F

 

> 40.0oC (> 104o F) for less than 24hrs

 

> 40.0o C (> 104o F) for more than 24 hrs or accompanied by hypotension

Infection

 

 

 

 

 

 

 

 

 

 

Infection

 

none

 

mild

 

moderate

 

severe

 

life-threatening

Additional events

 

 

 

 

 

 

 

 

 

 

Asthenia

 

analogous to Karnofsky index (WHO grading)

 

 

 

 

 

 

 

 

Chills

 

analogous to fever

 

 

 

 

 

 

 

 

Peripheral oedema

 

analogous to weight gain

 

 

 

 

 

 

 

 

Anorexia

 

analogous to weight loss

 

 

 

 

 

 

 

 

 

Protocol BA058-05-005 Amendment 4, Version 1 (24 August 2015)

 

55

--------------------------------------------------------------------------------
